 

Exhibit 10.23

 

 

 

CREDIT AGREEMENT

dated as of January 19, 2018

among

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

The Lenders From Time to Time Party Hereto

and

WOODFOREST NATIONAL BANK,

 as Administrative Agent

CADENCE BANK, N.A.,

as Documentation Agent,

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I  Definitions


1

SECTION 1.01  Defined Terms


1

SECTION 1.02  Classification of Loans and Borrowings


27

SECTION 1.03  Terms Generally


27

SECTION 1.04  Accounting Terms; GAAP


28

ARTICLE II  The Credits


28

SECTION 2.01  Commitments


28

SECTION 2.02  Loans and Borrowings


29

SECTION 2.03  Requests for Borrowings


29

SECTION 2.04  Letters of Credit


30

SECTION 2.05  Funding of Borrowings


35

SECTION 2.06  [Intentionally Left Blank]


35

SECTION 2.07  Termination and Reduction and Increase of Commitments


35

SECTION 2.08  Repayment of Loans; Evidence of Debt


37

SECTION 2.09  Amortization of Advance Loans


37

SECTION 2.10  Prepayment of Loans


38

SECTION 2.11  Fees


39

SECTION 2.12  Interest


40

SECTION 2.13  [Intentionally Left Blank]


41

SECTION 2.14  [Intentionally Left Blank]


41

SECTION 2.15  [Intentionally Left Blank]


41

SECTION 2.16  Taxes


41

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs


45

SECTION 2.18  Mitigation Obligations; Replacement of Lenders


47

SECTION 2.19  [Intentionally Left Blank]


48

SECTION 2.20  Defaulting Lender


48

ARTICLE III  Representations and Warranties


50

SECTION 3.01  Organization; Powers


50

SECTION 3.02  Authorization; Enforceability


50

SECTION 3.03  Governmental Approvals; No Conflicts


50

SECTION 3.04  Financial Condition


50

SECTION 3.05  Properties


51

SECTION 3.06  Litigation and Environmental Matters


51

SECTION 3.07  Compliance with Laws and Agreements


51

SECTION 3.08  Investment Company Status


52

SECTION 3.09  Taxes


52

SECTION 3.10  ERISA


52

SECTION 3.11  Disclosure


52

SECTION 3.12  Subsidiaries


52

SECTION 3.13  Insurance


53

SECTION 3.14  Labor Matters


53

SECTION 3.15  Solvency


53

SECTION 3.16  Material Property Subject to Security Documents


53

SECTION 3.17  Property of Foreign Subsidiaries


53

 





i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 3.18  Property of Immaterial Subsidiaries


53

SECTION 3.19  Anti-Corruption Laws and Sanctions


54

ARTICLE IV  Conditions


54

SECTION 4.01  Effective Date


54

SECTION 4.02  Advance Loans


56

SECTION 4.03  Each Credit Event


57

ARTICLE V  Affirmative Covenants


57

SECTION 5.01  Financial Statements and Other Information


57

SECTION 5.02  Notices of Material Events


59

SECTION 5.03  Information Regarding Borrower


60

SECTION 5.04  Existence; Conduct of Business


61

SECTION 5.05  Payment of Obligations


61

SECTION 5.06  Maintenance of Properties


61

SECTION 5.07  Insurance


61

SECTION 5.08  Casualty and Condemnation


61

SECTION 5.09  Books and Records; Inspection and Audit Rights


62

SECTION 5.10  Compliance with Laws


62

SECTION 5.11  Use of Proceeds and Letters of Credit


62

SECTION 5.12  Further Assurances


63

SECTION 5.13  Financial Covenants


63

SECTION 5.14  Primary Banking Relationships


63

SECTION 5.15  Accuracy of Information


63

SECTION 5.16  Devon Cash Collateral Amount


64

SECTION 5.17  Post Closing Obligations


64

ARTICLE VI  Negative Covenants


64

SECTION 6.01  Indebtedness; Certain Equity Securities


64

SECTION 6.02  Liens


65

SECTION 6.03  Fundamental Changes


66

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions


66

SECTION 6.05  Asset Sales


68

SECTION 6.06  Sale and Leaseback Transactions


69

SECTION 6.07  Swap Agreements


69

SECTION 6.08  Restricted Payments


69

SECTION 6.09  Transactions with Affiliates


70

SECTION 6.10  Restrictive Agreements


70

SECTION 6.11  Amendment of Material Documents


71

SECTION 6.12  Additional Subsidiaries


71

SECTION 6.13  Capital Expenditures


71

SECTION 6.14  [Intentionally Left Blank]


72

SECTION 6.15  Property of Foreign Subsidiaries


72

SECTION 6.16  Property of Immaterial Subsidiaries


72

SECTION 6.17  Anti-Corruption Laws and Sanctions


72

SECTION 6.18  Acquisitions


72

SECTION 6.19  Solaris Inc. Assets and Indebtedness


73

 





ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE VII  Events of Default


74

SECTION 7.01  Events of Default


74

SECTION 7.02  Financial Covenant Cure


77

ARTICLE VIII  The Administrative Agent


78

ARTICLE IX  Miscellaneous


80

SECTION 9.01  Notices


80

SECTION 9.02  Waivers; Amendments


82

SECTION 9.03  Expenses; Indemnity; Damage Waiver


83

SECTION 9.04  Successors and Assigns


85

SECTION 9.05  Survival


89

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution


90

SECTION 9.07  Severability


90

SECTION 9.08  Right of Setoff


90

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process


91

SECTION 9.10  WAIVER OF JURY TRIAL


91

SECTION 9.11  Headings


92

SECTION 9.12  Interest Rate Limitation


92

SECTION 9.13  Keepwell


93

SECTION 9.14  Patriot Act


93

SECTION 9.15  Documentation Agent


93

SECTION 9.16  Amendment and Restatement


93

 

SCHEDULES AND EXHIBITS:

 

Exhibit A -- Assignment and Assumption

Exhibit B -- Compliance Certificate

Exhibit C-1 -- Revolving Note

Exhibit C-2 – Advance Loan Note

Exhibit D -- Borrowing Base Certificate

Exhibit E – U.S. Tax Compliance Certificate

 

Schedule 2.01A – Commitments

Schedule 2.01B – Letter of Credit Commitment

Schedule 3.12 -- Subsidiaries

Schedule 6.01 -- Existing Indebtedness

Schedule 6.02 -- Existing Liens

Schedule 6.04 -- Existing Investments

 

 



iii

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of January 19, 2018
(the “Effective Date”), among SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company, the LENDERS party hereto, CADENCE BANK, N.A., as
Documentation Agent, and WOODFOREST NATIONAL BANK, as Administrative Agent for
the Lenders.  In consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party (i)
acquires any going business or all or substantially all of the assets of any
Person, or division thereof, whether through the purchase of assets, merger or
otherwise, including the purchase or other acquisition (in one transaction or a
series of transactions) of any assets of any other Person constituting a
business unit, or (ii) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

“Additional Collateral” shall have the meaning ascribed to such term in Section
5.03(b) hereof.

“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate multiplied by (b)
the Statutory Reserve Rate.

“Administrative Agent” means Woodforest National Bank, in its capacity as
administrative agent for the Lenders hereunder, and its successors in that
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





1

--------------------------------------------------------------------------------

 

 

“Advance Loan Availability Period” means the period from the Effective Date to
but excluding the earlier of (i) the last day of the 15th full calendar month
after the Effective Date and (ii) the date of early termination of the Advance
Loan Commitments pursuant to the exercise of remedies by the Administrative
Agent in accordance with the terms hereof.

“Advance Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Advance Loans hereunder, expressed as an amount
representing the maximum principal amount of the Advance Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Advance Loan Commitment is set forth on Schedule 2.01A,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Advance Loan Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Advance Loan Commitments is $50,000,000.

“Advance Loan Lender” means a Lender with an Advance Loan Commitment or an
outstanding Advance Loan.

“Advance Loan Maturity Date” means January 19, 2022.

“Advance Loans” means loans made by the Lenders to the Borrower pursuant to
clause (a) of Section 2.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day with respect to any Loan, the applicable
rate per annum set forth below under the caption “Spread”, based upon the Senior
Leverage Ratio as of





2

--------------------------------------------------------------------------------

 

 

the most recent determination date; but during the period beginning with the
Effective Date and ending March 31, 2018, Category 1 shall be applicable:

 

Senior Leverage Ratio

Spread

Category 3:
greater than or equal to 1.75 to 1.00

3.50%

Category 2:
less than 1.75 to 1.00 but greater than or equal to 1.25 to 1.00

3.25%

Category 1:
less than 1.25 to 1.00

3.00%

 

For purposes of the foregoing, (i) the Senior Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Senior Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; but the
Senior Leverage Ratio shall be deemed to be in Category 3 at any time that an
Event of Default has occurred which is continuing or at the request of the
Required Lenders if the Borrower fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.

“Applicable Commitment Fee” means (i) 0.50% for any applicable calendar quarter
during which the average outstanding principal balance of the Obligations shall
be less than fifty percent (50%) of the average aggregate amount of the
Revolving Commitment during such calendar quarter, and (ii) 0.25% for any
applicable calendar quarter during which the average outstanding principal
balance of the Obligations shall be equal to or greater than fifty percent (50%)
of the average aggregate amount of the Revolving Commitment during such calendar
quarter.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).





3

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates:  (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.

“Borrower” means SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited
liability company.

“Borrowing” means Loans of the same Class made, converted or continued on the
same date.

“Borrowing Base” means, as at any date, the amount of the Borrowing Base shown
on the Borrowing Base Certificate then most recently delivered pursuant to
Section 5.01 hereof, determined by calculating the amount equal to:

(i)         80% of the Eligible Accounts at said date, plus

(ii)       65% of the Eligible Inventory at said date (determined at the lower
of cost or market on a consistent basis).

The portion of the Borrowing Base attributable to Eligible Inventory shall not
exceed thirty-five percent (35%) of the entire Borrowing Base  In the absence of
a current Borrowing Base





4

--------------------------------------------------------------------------------

 

 

Certificate, Administrative Agent shall determine the Borrowing Base from time
to time in its reasonable discretion, taking into account all information
reasonably available to it, and the Borrowing Base from time to time so
determined shall be the Borrowing Base for all purposes of this Agreement until
a current Borrowing Base Certificate is furnished to and accepted by
Administrative Agent.

“Borrowing Base Certificate” means a certificate, duly executed by an
appropriate officer or other responsible party acceptable to Administrative
Agent on behalf of Borrower, appropriately completed and in substantially the
form of Exhibit D hereto.  Each Borrowing Base Certificate shall be effective
only as accepted by Administrative Agent (and with such revisions, if any, as
Administrative Agent may require as a condition to such acceptance).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding expenditures for the
restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Adjustment”, as of any date, means the lesser of (x) $10,000,000 or (y)
fifty percent (50%) of unrestricted cash and cash equivalents of the Borrower
and its Subsidiaries as of such date.

“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum.  On each day, if any, that the Texas Finance Code establishes
the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in
the Texas Finance Code) for that day.  Administrative Agent may from time to
time, as to current and future





5

--------------------------------------------------------------------------------

 

 

balances, implement any other ceiling under the Texas Finance Code by notice to
the Borrower, if and to the extent permitted by the Texas Finance Code.  Without
notice to the Borrower or any other Person, the Ceiling Rate shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.

“Change in Control” means the occurrence of any of the following events or
series of events:

(a)        Solaris Inc. shall cease to be the sole managing member of the
Borrower; or

(b)        any Person (excluding any Qualifying Owner or any group of Qualifying
Owners acting together which would constitute a “group” for purposes of Section
13(d) of the Exchange Act, and excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of Solaris Inc. in substantially the
same proportions as their ownership of stock of the Solaris Inc.) is or becomes
the beneficial owner, directly or indirectly, of securities of Solaris Inc.
representing more than 50% of the combined voting power of Solaris Inc.’s then
outstanding voting securities; or

(c)        there is consummated a merger or consolidation of Solaris Inc. with
any other corporation or other entity, and, immediately after the consummation
of such merger or consolidation, the voting securities of Solaris Inc.
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the
then-outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

(d)        the stockholders of Solaris Inc. approve a plan of complete
liquidation or dissolution of Solaris Inc. or there is consummated an agreement
or series of related agreements for the sale or other disposition, directly or
indirectly, by Solaris Inc. of all or substantially all of Solaris Inc.’s
assets, other than such sale or other disposition by Solaris Inc. of all or
substantially all of Solaris Inc.’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of Solaris Inc. in substantially the same proportions as their
ownership of Solaris Inc. immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (b) above, a Change
in Control shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the shares of Solaris Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of Solaris Inc. immediately following such transaction or
series of transactions.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a)





6

--------------------------------------------------------------------------------

 

 

the adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
of any Governmental Authority after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Advance
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Advance Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.  The Collateral shall not include any Excluded Assets.

“Commitment” means a Revolving Commitment or the Advance Loan Commitment, or any
combination thereof (as the context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Tangible Assets” means as of any date of determination, for
Solaris Inc., Borrower and Subsidiaries of Solaris Inc. or Borrower, on a
consolidated basis, the aggregate amount of total assets included in such
Persons’ most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among Borrower and the current Domestic
Subsidiaries of Borrower, as the





7

--------------------------------------------------------------------------------

 

 

same may be amended, modified, supplemented and restated (and joined in pursuant
to a joinder agreement) from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Debt Service” means the sum of (i) Interest Expense and (ii) scheduled
principal payments on Indebtedness for the applicable period, determined in each
case on a consolidated basis for Borrower and its Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Devon Agreement” means that certain Sand Storage and Transload Agreement dated
as of July 27, 2017 executed by and between Solaris Logistics, LLC and Devon
Energy Production Company, L.P., as the same may from time to time be amended,
modified, supplemented or restated.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable,





8

--------------------------------------------------------------------------------

 

 

pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations under the
Loan Documents that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is (91) days after the last to occur of the
Revolving Maturity Date and Advance Loan Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary of Borrower that is not a
Foreign Subsidiary.

“EBITDA” means, without duplication, for any period the consolidated net income
(excluding any extraordinary, unusual or non-recurring gains, losses or
expenses) of Solaris Inc. and its Subsidiaries plus, to the extent deducted in
calculating consolidated net income, (a) depreciation, amortization, other
non-cash items, (b) Interest Expense, (c) federal and state income tax expense
(or Permitted Tax Distributions) (including Texas margin tax or gross receipts
taxes), (d) management fees and costs, and (e) fees and expenses related to the
Transactions in an aggregate amount not exceeding $1,500,000  and minus, to the
extent added in calculating consolidated net income, any non-cash income.

“Electronic Signature” means an electronic signature attached to, a contract and
adopted by a person with the intent to sign, authenticate or accept such
contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Accounts” means, as at any date of determination thereof, each Account
(which is subject to a Security Document and on which Administrative Agent shall
have a first-priority perfected Lien subject only to Permitted Encumbrances)
which is at said date payable to Borrower or any of its Subsidiaries and which
complies with the following requirements: (a) the Account arose from performance
of services which have been fully and satisfactorily performed in all material
respects or from the sale of goods in which the Account obligee had the sole and
complete ownership which have been sold to the Account debtor on an absolute
sale basis on open account and not on consignment, on approval or on a “sale or
return” basis or subject to any other repurchase or return agreement (evidencing
which the Account obligee or Administrative Agent has possession of shipping and
delivery receipts); (b) no material part of any goods giving rise to the Account
has been returned, rejected, lost or damaged; (c) the Account arose in the





9

--------------------------------------------------------------------------------

 

 

ordinary course of business of the obligee thereon, is stated to be payable in
lawful money of the United States and is not evidenced by chattel paper or an
instrument of any kind and no notice of bankruptcy, insolvency or financial
embarrassment of the Account debtor has been received by the Account obligee,
Administrative Agent or any Lender; (d) the applicable Account debtor is not a
foreign country or any subdivision or agency or department thereof or located
outside of the United States and the Account is not subject to the Federal
Assignment of Claims Act; (e) the Account is a valid obligation of the Account
debtor thereunder and is not subject to any offset, counterclaim, allowance,
adjustment or other defense on the part of such Account debtor or to any claim,
dispute, objection or complaint on the part of such Account debtor denying
liability thereunder (other than discounts for prompt payment shown on the
applicable invoice and disclosed to Administrative Agent in writing); (f) the
Account is subject to no Lien whatsoever, except for the Liens created pursuant
to the Security Documents and Permitted Encumbrances; (g) the Account is
evidenced by an invoice; (h) the Account is due not more than 60 days after the
date of invoice, has been billed within 30 days after shipment of the applicable
goods or performance of the applicable services and has not remained unpaid for
more than 90 calendar days after the date of the applicable invoice; (i) the
Account has not arisen out of transactions with any Loan Party, any Affiliate of
a Loan Party or an employee, officer, agent, director, stockholder, partner,
trustee or other owner or holder of any indicia of equity rights (whether issued
and outstanding capital stock, partnership interests or otherwise) of any Loan
Party or any Affiliate of any Loan Party; (j) each of the representations and
warranties set forth in the Security Documents with respect to such Account is
true and correct in all material respects; (k) not more than 20% of all of the
Accounts of the applicable Account debtor or any of its Affiliates fail to
satisfy all of the requirements of an “Eligible Account”, and (l) Administrative
Agent has not deemed such Account ineligible because of a reasonable uncertainty
about the creditworthiness of the Account debtor or because Administrative Agent
otherwise reasonably considers the collateral value thereof to be impaired or
its ability to realize such value to be insecure. In the event the aggregate
Eligible Accounts owed to Borrower or any of its Subsidiaries by a particular
Account debtor or any Affiliate of such Account debtor shall exceed 20% (the
“Maximum Single Account Debtor Percentage”) of the total Eligible Accounts of
Borrower and its Subsidiaries, that portion of such Eligible Accounts in excess
of the Maximum Single Account Debtor Percentage shall be excluded from the term
“Eligible Account”. In the event of any dispute under the foregoing criteria
about whether an Account is or has ceased to be an Eligible Account, the
decision of Administrative Agent shall be presumed correct, absent manifest
error. Nothing in this definition of “Eligible Accounts” shall be construed to
limit or release any right of Administrative Agent to any Collateral.

“Eligible Inventory” means, as at any date of determination thereof, raw
materials (steel, etc), new/unused generators, axles, tires, motors, sand system
computers and finished goods not yet in the rental fleet which is subject to the
Security Documents and on which Administrative Agent shall have a first-priority
perfected Lien (subject only to Permitted Encumbrances) and which complies with
the following requirements: (a) the applicable Inventory shall be valued in
accordance with GAAP and shall be within the United States of America; (b) the
applicable Inventory is in good condition, meets all standards imposed by any
Governmental Authority having regulatory authority over it, its use and/or sale
or lease and is either currently usable or





10

--------------------------------------------------------------------------------

 

 

currently salable or leaseable in the normal course of business of the owner
thereof; (c) the applicable Inventory is in the possession of the Loan Party
granting a Lien thereon, and not in the possession or control of any
warehouseman, bailee or any agent (unless such Loan Party has delivered a waiver
or subordination agreement relating to any such Inventory held by a
warehouseman, bailee or agent in form and substance reasonably acceptable to the
Administrative Agent); (d) each of the representations and warranties set forth
in the Security Documents with respect to such Inventory is true and correct in
all material respects on such date, and (e) Administrative Agent has not deemed
such Inventory ineligible because Administrative Agent reasonably considers the
collateral value thereof to be impaired or its ability to realize such value to
be insecure. The term “Eligible Inventory” shall not include any Inventory which
has either been received by a customer, even if on a consignment or “sale or
return” basis, or as to which title has passed from the owner thereof. In the
event of any dispute under the foregoing criteria about whether a portion of any
Inventory is or has ceased to be Eligible Inventory, the decision of
Administrative Agent shall be presumed correct, absent manifest error. Nothing
in this definition of “Eligible Inventory” shall be construed to limit or
release any right of Administrative Agent to any Collateral.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any other Loan Party, is treated as a single
employer under Section





11

--------------------------------------------------------------------------------

 

 

414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to make the “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA), or of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any other Loan Party or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any other Loan Party or any of their ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any other
Loan Party or any of their ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means (i) (a) all leasehold estates with respect to office
space used by Borrower or any of its Subsidiaries and (b) other real property
interests having an aggregate book value not exceeding $1,000,000, (ii) motor
vehicles having an aggregate book value of not greater than $1,250,000, (iii)
“commercial tort claims” (as that term is defined in the UCC) having an
aggregate book value of not greater than $100,000, (iv) the outstanding Equity
Interests in each Foreign Subsidiary which is owned directly by Borrower or any
of its Domestic Subsidiaries in excess of 65% of issued and outstanding Equity
Interests of such Foreign Subsidiary, and Equity Interests issued by Foreign
Subsidiaries that are owned by Foreign Subsidiaries, (v) any property owned by
any Foreign Subsidiary or Foreign Subsidiary Holdco, (vi) any property with
respect to which the Borrower and Administrative Agent reasonably determine, in
writing, that the cost or other consequence of obtaining a Lien thereon or
perfection thereof is excess in relation to the benefit to the secured party of
the security to be afforded thereby, and (vii) any item of general intangibles
that is now or hereafter held by Borrower or any of its Subsidiaries but only to
the extent that such item of general intangibles (or any agreement evidencing
such item of general intangibles) contains a term, provision or other
contractual obligation or is subject to a rule of law, statute or regulation
that restricts, prohibits, or requires a consent (that has not been obtained) of
a Person (other than Borrower or any of its Subsidiaries) to, the grant,
creation, attachment or perfection of the security interest granted in the
Security Documents, and any such restriction, prohibition and/or requirement of
consent is





12

--------------------------------------------------------------------------------

 

 

effective and enforceable under applicable law and is not rendered ineffective
by applicable law (including, without limitation, pursuant to Sections 9.406,
9.407, 9.408 or 9.409 of the UCC, and any successor provision thereto).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.

“Excluded Taxes” any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the





13

--------------------------------------------------------------------------------

 

 

Code, and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, as of any testing day, the ratio of (a)
EBITDA for the 12 months ending on such date minus (i) Permitted Tax
Distributions relating to income generated during such period, (ii) Restricted
Payments made during such period (other than Permitted Tax Distributions
(including actual payments made in connection with the Tax Receivable
Agreement)), and (iii) maintenance and replacement Capital Expenditures for such
period not financed with the proceeds of equity or capital contributions made to
Borrower that are used to fund such Capital Expenditures, the proceeds of
Indebtedness, asset sales proceeds, insurance or condemnation proceeds, asset
trade-ins or exchanges or as part of an Acquisition permitted pursuant to
Section 6.18 to (b) Debt Service for such 12-month period, determined in all
cases (including Debt Service) on a consolidated basis for Solaris Inc. and its
Subsidiaries.

 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“Foreign Subsidiaries” means Subsidiaries of Borrower which are organized under
the laws of a jurisdiction other than the United States of America, any State of
the United States or any political subdivision thereof.

“Foreign Subsidiary Holdco” means any direct or indirect Subsidiary
substantially all of whose assets consists of Equity Interests in (or treated as
Equity Interests for U.S. federal income tax purposes) and any Indebtedness of
(a) one or more Foreign Subsidiaries or (b) other Foreign Subsidiary Holdcos.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting





14

--------------------------------------------------------------------------------

 

 

Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means each Domestic Subsidiary (other than any Immaterial
Subsidiary) of the Borrower now or hereafter existing.

“Guaranty” means that certain Guaranty dated as of December 1, 2016 executed by
Guarantors in favor of the Administrative Agent and any and all other guaranties
now or hereafter executed in favor of the Administrative Agent relating to the
Obligations hereunder and the other Loan Documents, as any of them may from time
to time be amended, modified, restated or supplemented.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means any Domestic Subsidiary of Borrower which (a) (i)
for any twelve (12) month period ending on the last day of any fiscal quarter of
Borrower had less than $10,000 of revenues and (ii) as of the last day of such
fiscal quarter was the owner of less than $25,000 of assets, all as shown on the
consolidated financial statements of Borrower. All Immaterial Subsidiaries as of
the Effective Date are identified as such on Schedule 3.12 attached hereto.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in





15

--------------------------------------------------------------------------------

 

 

respect of the deferred purchase price of property or services (excluding
current Accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of the Borrower and its Subsidiaries, on a consolidated basis,
during such period (including interest expense attributable to Capital Lease
Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.

“Interest Payment Date” means the 5th day of each calendar month (commencing on
February 5, 2018).

“Interest Period” means each period beginning on the fifth day of a calendar
month and ending on the fourth day of the immediately following calendar month;
provided that (i) the first Interest Period shall commence of the Effective Date
and shall end on the earlier of the fourth day of the calendar month in which
the Effective Date occurs or the fourth day of the calendar month immediately
following the calendar month in which the Effective Date occurs and (ii) the
last Interest Period shall end on the last to occur of the Revolving Maturity
Date or the Advance Loan Maturity Date.

“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Woodforest National Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by





16

--------------------------------------------------------------------------------

 

 

Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means the commitment of the Issuing Bank to issue
Letters of Credit hereunder.  The initial amount of the Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.01B.

“LIBO Rate” means, for any Interest Period, the rate of interest identified as
“LIBOR (1) Month” as published in The Wall Street Journal on the first day of
such Interest Period.  If The Wall Street Journal ceases to be published or if
it ceases to publish a LIBOR (1) Month rate, then the Administrative Agent will
choose a substitute index rate acting in its reasonable discretion.  If the
LIBOR (1) Month rate is published as a range of rates, the highest rate will be
considered the LIBOR (1) Month rate for the purposes of this Agreement.  On days
when The Wall Street Journal is not published (such as holidays and Sundays),
the LIBOR (1) Month rate shall be the LIBOR (1) Month rate stated in the most
recently published edition of The Wall Street Journal.  Each change in the LIBOR
(1) Month rate shall become effective, without notice to Borrower.  The
Administrative Agent shall calculate the LIBO Rate and such calculation shall be
presumed correct absent manifest error.  Notwithstanding the foregoing, if the
LIBO Rate shall be less than zero, such rate shall be deemed zero for the
purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.





17

--------------------------------------------------------------------------------

 

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Notice of Entire Agreement, the Contribution
Agreement, any subordination agreement relating to Subordinated Debt, letter of
credit applications and agreements between the  Borrower and the Issuing Bank
regarding the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.  The term “Loan Document” as used
herein shall not include any Swap Agreement or agreements governing Banking
Services (but the obligations now or hereafter owing to any Lender or any
Affiliate of a Lender under a Swap Agreement or agreements governing Banking
Services shall nevertheless be secured by all Collateral).

“Loan Parties” means the Borrower and each of its Subsidiaries and shall also
include each Guarantor.

“Loans” means Advance Loans and Revolving Loans, as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or remedies available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and any other Loan Party in an aggregate principal amount
exceeding $500,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Swap Agreement were
terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property  to secure the Obligations.  Each Mortgage shall be satisfactory in
form and substance to the Administrative Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by Borrower and its Subsidiaries, and includes each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant hereto.  The Mortgaged Property shall not include
any Excluded Assets.





18

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.

“Notice of Entire Agreement” means a notice of entire agreement executed by
Borrower, each other Loan Party and the Administrative Agent, as the same may
from time to time be amended, modified, supplemented or restated.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of Borrower or
any other Loan Party, plus (iv) any obligations of Borrower (whether now
existing or hereafter arising) under any Swap Agreement entered into with any
Lender (or an Affiliate of any Lender) or agreements governing Banking Services
entered into with any Lender (or an Affiliate of any Lender); provided, however,
that the definition of “Obligations” shall not create any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan, Letter of Credit
or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).





19

--------------------------------------------------------------------------------

 

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes that are not yet delinquent or are
being contested in compliance with Section 5.05;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits (including letters of credit) to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds,  commodity, currency or other hedges permitted hereunder and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under Article VII and pre-judgment Liens created by or existing
from any litigation or legal proceedings that are being contested in good faith
by appropriate proceedings for which adequate reserves have been made to the
extent required by GAAP, and which would not, upon becoming Liens securing
judgments for the payment of money, constitute an Event of Default;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or other Loan Party;

(g)        Liens in favor of a banking or other financial institution arising as
a matter of law or in the ordinary course of business under customary general
terms and conditions encumbering





20

--------------------------------------------------------------------------------

 

 

deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institution’s general terms
and conditions;

(h)        Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;

(i)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

(j)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Tax Distributions” means for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income tax
purposes, payments and distributions to the members or partners of the Borrower,
(a) in an amount not to exceed the product of (i) the highest combined marginal
federal and applicable state and local income tax





21

--------------------------------------------------------------------------------

 

 

rates for individuals residing in New York, New York (taking into account the
character of the taxable income (e.g., long-term capital gain, qualified
dividend income, ordinary income, etc.) and the deductibility of state and local
income Taxes), multiplied by (ii) the total aggregate taxable income of the
Borrower and its Subsidiaries during the relevant calendar year or portion
thereof, calculated without regard to, for clarity any tax deductions or basis
adjustments arising under Code Section 743 attributable to the assets of the
Borrower or its Subsidiaries, plus (b) amounts due and payable by Borrower or
any Subsidiary thereof to Solaris, Inc. pursuant to the Tax Receivable
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any other Loan
Party or any of their ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Owners” means (i) William A. Zartler, or any company of which he is
the manager, managing member or otherwise controls, including, but not limited
to, Solaris Energy Capital, LLC, (ii) any wife, lineal descendant, legal
guardian or other legal representative or estate of the principal member named
in clause (i) above; (iii) any trust of which at least one of the trustees is a
person described in clauses (i) or (ii) above, (iv) Yorktown Energy Partners X,
L.P. and any affiliated funds or investment vehicles managed by Yorktown
Partners LLC, (v) Loadcraft Site Services, LLC, (vi) any affiliated funds or
investment vehicles managed by any of the persons described in clauses (iv) or
(v) above, and (vii) any general partner, managing member, principal or managing
director of any of the persons described in clauses (iv) or (v) above.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.





22

--------------------------------------------------------------------------------

 

 

“Required Lenders” means Lenders having Revolving Exposures, Advance Loans and
unused Commitments representing at least 51% of the sum of the total Revolving
Exposures, outstanding Advance Loans and unused Commitments at such time;
provided that, (x) if there are less than three Lenders, the above described
percentage shall be increased to 100% and (y) for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is a Loan Party, or any Affiliate of a Loan Party shall be
disregarded.

“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or other
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or other Loan Party or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or other Loan
Party.  The term “Restricted Payments” as used herein shall include management
fees paid to any Person owning any Equity Interests in and to Borrower or any
other Loan Party (other than cost reimbursement arrangements) and Permitted Tax
Distributions.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01A, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $20,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a loan made by the Lenders to the Borrower pursuant to
clause (b) of Section 2.01.

“Revolving Maturity Date” means January 19, 2022.





23

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Ratings Group.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Security Agreements” means, collectively, (i) the Security Agreements dated as
of December 1, 2016 executed between Borrower and each of its Domestic
Subsidiaries (and such Foreign Subsidiaries as are Guarantors), respectively,
and Administrative Agent and (ii) any and all security agreements hereafter
executed in favor of Administrative Agent and securing all or any part of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.

“Security Documents” means, collectively, the Mortgages, the Security Agreements
and any and all other agreements, deeds of trust, mortgages, chattel mortgages,
security agreements, pledges, guaranties, assignments of production or proceeds
of production, assignments of income, assignments of contract rights,
assignments of partnership interest, assignments of royalty interests,
assignments of performance, completion or surety bonds, standby agreements,
subordination agreements, undertakings and other instruments and financing
statements now or hereafter executed and delivered as security for the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.

“Senior Leverage Ratio” means, as of any testing day, the ratio of (a)
Indebtedness (other than Subordinated Debt) as of such date minus the Cash
Adjustment as of such date to (b) EBITDA for the 12 months then ended,
determined in each case on a consolidated basis for Solaris Inc. and its
Subsidiaries.  In the event that any Person becomes a Subsidiary of Borrower (or
assets constituting a division or a line of business are acquired) (i) if such
Acquisition occurred during the applicable period for which the Senior Leverage
Ratio is being determined, EBITDA of such Person for purposes of this definition
shall be calculated on a pro forma basis as if such Person had been a Subsidiary
of the Borrower (or such assets had been purchased on the first day of such
period) for all of such period so long as Administrative Agent has been provided
with financial statements (which shall be audited to the extent available) for
the most recently ended fiscal year of such Person (or for such assets) and, to
the extent available,





24

--------------------------------------------------------------------------------

 

 

unaudited financial statements for the most recently ended fiscal quarter or
month and (ii) EBITDA shall be increased by an amount, approved in writing by
the Administrative Agent, projected by the Borrower in good faith to be equal to
the sum of (A) the pro forma effect (assuming such actions were taken on the
first day of the relevant calculation period) of actions taken, prior to or
during the first four consecutive fiscal quarters both beginning and ending
after such Acquisition for the purposes of realizing reasonably identifiable and
quantifiable cost savings, and (B) any additional costs incurred prior to or
during the first five consecutive fiscal quarters both beginning and ending
after such Acquisition in connection with the combination of the operations of
the acquired entity with the operations of the Borrower and its
Subsidiaries.  The Borrower shall furnish to the Administrative Agent supporting
calculations for such pro forma adjustment and such other information as the
Administrative Agent may reasonably request to determine the accuracy of such
calculation.

“Solaris Inc.” means Solaris Oilfield Infrastructure, Inc., a Delaware
corporation.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Loans shall be deemed to constitute Eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Administrative Agent
and the Required Lenders, in their sole discretion, to all of the Obligations,
whether now existing or hereafter incurred.  Indebtedness shall not be
considered as “Subordinated Debt” unless and until the Administrative Agent
shall have received copies of the documentation evidencing or relating to such
Indebtedness together with a subordination agreement, in form and substance
satisfactory to the Required Lenders, duly executed by the holder or holders of
such Indebtedness and evidencing the terms and conditions of the required
subordination.

“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial





25

--------------------------------------------------------------------------------

 

 

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more Subsidiaries of the parent or by the parent and one or more Subsidiaries of
the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of May
17, 2017 by and among Solaris Inc. and the other parties thereto and any similar
agreement entered into by Solaris Inc. after the date hereof.

“Total Leverage Ratio” means, as of any testing day, the ratio of (a)
Indebtedness (including Subordinated Debt) as of such date minus the Cash
Adjustment as of such date to (b) EBITDA for the 12 months then ended,
determined in each case on a consolidated basis for Solaris Inc. and its
Subsidiaries.  In the event that any Person becomes a Subsidiary of Borrower (or
assets constituting a division or a line of business are acquired) (i) is such
Acquisition occurred during the applicable period for which the Total Leverage
Ratio is being determined, EBITDA of such Person for purposes of this definition
shall be calculated on a pro forma basis as if such Person had been a Subsidiary
of the Borrower (or such assets had been purchased on the first day of such
period) for all of such period so long as Administrative Agent has been provided
with financial statements (which shall be audited to the extent available) for
the most recently ended fiscal year of such Person (or for such assets) and, to
the extent available, unaudited financial statements for the most recently ended
fiscal quarter or month and (ii) EBITDA shall be increased by an amount,
approved in writing by the Administrative Agent, projected by the Borrower in
good faith to be equal to the sum of (A) the pro forma effect





26

--------------------------------------------------------------------------------

 

 

(assuming such actions were taken on the first day of the relevant calculation
period) of actions taken, prior to or during the first four consecutive fiscal
quarters both beginning and ending after such Acquisition for the purposes of
realizing reasonably identifiable and quantifiable cost savings, and (B) any
additional costs incurred prior to or during the first five consecutive fiscal
quarters both beginning and ending after such Acquisition in connection with the
combination of the operations of the acquired entity with the operations of the
Borrower and its Subsidiaries.  The Borrower shall furnish to the Administrative
Agent supporting calculations for such pro forma adjustment and such other
information as the Administrative Agent may reasonably request to determine the
accuracy of such calculation.

“Total Revolving Exposure” means the sum of the outstanding principal amount of
all Lenders’ Revolving Loans and their LC Exposure at such time.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder, including without limitation all applicable
Subordinated Debt Documents and all documents and instruments relating to any
required equity contribution.

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g. a
“Revolving Borrowing”).

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such





27

--------------------------------------------------------------------------------

 

 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, Accounts and contract rights.

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.  For purposes
of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 842) issued May 16, 2013, or any
successor proposal.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

ARTICLE II

The Credits

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make Advance Loans to the Borrower from time
to time during the Advance Loan Availability Period in an aggregate principal
amount not exceeding such Lender’s Advance





28

--------------------------------------------------------------------------------

 

 

Loan Commitment, and (b) to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or (ii) the Total Revolving Exposure exceeding the
lesser of (x) the aggregate of all Lenders’ Revolving Commitments or (y) the
then current Borrowing Base.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.  Amounts repaid in respect of Advance Loans may not be
reborrowed.

SECTION 2.02  Loans and Borrowings.

(a)        Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. The Loans made by each Lender shall be evidenced by a single Note of
Borrower (each, together with all renewals, extensions, modifications and
replacements thereof and substitutions therefor, a “Note,” collectively, the
“Notes”) in substantially the forms of Exhibit C-1 (Revolving Loans) and Exhibit
C-2 (Advance Loans), respectively, payable to such Lender in a principal amount
equal to the applicable Commitment of such Lender with respect to Revolving
Loans and Advance Loans, and otherwise duly completed. Each Lender is hereby
authorized by Borrower to endorse on the schedule (or a continuation thereof)
that may be attached to each Note of such Lender, to the extent applicable, the
date, amount, type of and the applicable period of interest for each Loan made
by such Lender to Borrower hereunder, and the amount of each payment or
prepayment of principal of such Loan received by such Lender, provided, that any
failure by such Lender to make any such endorsement shall not affect the
obligations of Borrower under such Note or hereunder in respect of such Loan.

(b)        At the time that each Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000;
provided that a Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the total Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e).  Advance Loan Borrowings may be made in an aggregate amount for
each such loan that is an integral multiple of $100,000 subject to any other
limitations provided for in this Agreement.

SECTION 2.03  Requests for Borrowings.  To request a Revolving Borrowing or
Advance Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone or email not later than 11:00 a.m., Houston, Texas
time, two (2) Business Days before the date of the proposed Borrowing; provided
that any such notice of a Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e) may be given not later than
2:00 p.m., Houston, Texas time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or email to the Administrative Agent of a
written Borrowing Request





29

--------------------------------------------------------------------------------

 

 

in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)       whether the requested Borrowing is to be a Revolving Borrowing or
Advance Loan Borrowing;

(ii)      the aggregate amount of such Borrowing;

(iii)     the date of such Borrowing, which shall be a Business Day; and

(iv)     the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04  Letters of Credit.

(a)        General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver, telecopy or email to the Issuing Bank and the Administrative Agent
(at least five (5) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.04(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the





30

--------------------------------------------------------------------------------

 

 

Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  The Issuing Bank shall accept or reject all Letter of Credit requests
within five (5) Business Days of receipt thereof.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate undrawn amount of all outstanding Letters
of Credit issued by the Issuing Bank at such time plus (y) the aggregate amount
of all LC Disbursements made the Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrower at such time shall not exceed its Letter of
Credit Commitment, (ii) no Lender’s Revolving Exposure shall exceed its
Revolving Commitment and (iii) the Total Revolving Exposure shall not exceed the
lesser of (x) the total Revolving Commitments or (y) the then current Borrowing
Base.  The Borrower may, at any time and from time to time, reduce the Letter of
Credit Commitment with the consent of the Issuing Bank; provided that the
Borrower shall not reduce the Letter of Credit Commitment if, after giving
effect of such reduction, the conditions set forth in clauses (i) through (iii)
above shall not be satisfied.

(c)        Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Maturity Date.

(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in Section
2.04(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.04(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)        Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date,





31

--------------------------------------------------------------------------------

 

 

or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 2:00 p.m., Houston, Texas time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
in Section 4.03 of this Agreement, request in accordance with Section 2.03 of
this Agreement that such payment be financed with a Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.04(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this Section 2.04(e) to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Revolving Lender pursuant to this Section 2.04(e) to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f)        Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of





32

--------------------------------------------------------------------------------

 

 

technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h)        Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
2.04(e), then Section 2.12(b) shall apply.  Interest accrued pursuant to this
Section 2.04(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.04(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)         Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement





33

--------------------------------------------------------------------------------

 

 

with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.04(j), the Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clauses
(g) or (h) of Article VII.  The Borrower also shall deposit cash collateral
pursuant to this Section 2.04(j) as and to the extent required by Section
2.10(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made (consistent with the goal of preservation of capital) at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
If the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.

(k)        Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as the Issuing Bank at any time upon thirty
days’ prior written notice to





34

--------------------------------------------------------------------------------

 

 

the Administrative Agent, the Borrower and the Lenders, in which case, such
Issuing Bank shall be replaced in accordance with Section 2.04(i) above.

SECTION 2.05  Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
12:00 noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas and designated by the Borrower
in the applicable Borrowing Request; provided that Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06  [Intentionally Left Blank].

SECTION 2.07  Termination and Reduction and Increase of Commitments.

(a)        Unless previously terminated, (i) the Advance Loan Commitments shall
be reduced by the amount of any Advance Loans made and shall terminate at 5:00
p.m., Houston, Texas time on the last day of the Advance Loan Availability
Period and (ii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent





35

--------------------------------------------------------------------------------

 

 

prepayment of the Revolving Loans in accordance with Section 2.10, the Total
Revolving Exposure would exceed the lesser of (x) the total Revolving
Commitments or (y) the then current Borrowing Base.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.07(b), at least three (3)
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

(d)        At any time prior to the expiration of the Revolving Availability
Period, and so long as no Default or Event of Default shall have occurred which
is continuing, the Borrower may elect to increase the aggregate of the Revolving
Commitments to an amount not exceeding $30,000,000 minus any reductions in the
Revolving Commitments pursuant to Section 2.07(b), provided that (i) the
Borrower shall give at least fifteen (15) Business Days’ prior written notice of
such increase to the Administrative Agent and each existing Lender, (ii) each
existing Lender shall have the right (but not the obligation) to subscribe to
its pro rata share of the proposed increase in the Revolving Commitments by
giving written notice of such election to the Borrower and the Administrative
Agent within ten (10) Business Days after receipt of a notice from the Borrower
as above described and only if an existing Lender does not exercise such
election may the Borrower elect to add a new Lender, (iii) no Lender shall be
required to increase its Revolving Commitment unless it shall have expressly
agreed to such increase in writing, (iv) the addition of new Lenders shall be
subject to the terms and provisions of Section 9.04 as if such new Lenders were
acquiring an interest in the Loans by assignment from an existing Lender (to the
extent applicable, i.e., required approvals, minimum amounts and the like), (v)
the Borrower shall execute and deliver such additional or replacement Notes and
such other documentation (including evidence of proper authorization) as may be
reasonably requested by the Administrative Agent, any new Lender or any Lender
which is increasing its Revolving Commitment, (vi) no Lender shall have any
right to decrease its Revolving Commitment as a result of such increase of the
aggregate amount of the Revolving Commitments, (vii) the Administrative Agent
shall have no obligation to arrange, find or locate any Lender or new bank or
financial institution to participate in any unsubscribed portion of such
increase in the aggregate committed amount of the Revolving Commitments, (viii)
such option to increase the Revolving Commitments may only be exercised once and
(ix) the consent of all Lenders shall be required for any increase of such
Lender’s Revolving Commitment (such consent to be given or denied in its sole
discretion and subject to such terms as it may then require).  The Borrower
shall be required to pay (or to reimburse each applicable Lender for)





36

--------------------------------------------------------------------------------

 

 

any breakage costs incurred by any Lender in connection with the need to
reallocate existing Loans among the Lenders following any increase in the
Revolving Commitments pursuant to this provision.

SECTION 2.08  Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Advance Loan of such Lender as provided in Section
2.09.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Class thereof, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to Sections
2.08(b) or 2.08(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.09  Amortization of Advance Loans.

(a)        On April 5, 2019 and on the fifth (5th) day of each calendar month
thereafter prior to the Advance Loan Maturity Date, the Borrower shall repay
Advance Loan Borrowings in the aggregate principal amount equal to 1/33rd of the
aggregate unpaid principal balance of the Advance Loans as of the last day of
the Advance Loan Availability Period.

(b)        To the extent not previously paid, all Advance Loans shall be due and
payable on the Advance Loan Maturity Date.

(c)        Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing.  Repayments of Advance Loan Borrowings shall
be accompanied by accrued interest on the amount repaid.





37

--------------------------------------------------------------------------------

 

 

SECTION 2.10  Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section. Each prepayment of an Advance Loan shall be in an amount equal to the
lesser of the entire unpaid principal balance of the Advance Loans or an
integral multiple of $100,000.  Each prepayment of an Advance Loan shall require
at least three (3) Business Days’ advance written notice to the Administrative
Agent and such notice shall be deemed to satisfy the notice required pursuant to
Section 2.10(e) of this Agreement.

(b)        In the event and on such occasion that the sum of the Revolving
Exposures exceeds the lesser of (x) the total Revolving Commitments or (y) the
then current Borrowing Base, the Borrower shall prepay Revolving Borrowings (or,
if no such Borrowings are outstanding, deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.04(j)) in an aggregate
amount equal to such excess.

(c)        Any prepayment of an Advance Loan Borrowing shall be applied to
reduce all of the subsequent scheduled repayments of the Advance Loan Borrowings
in inverse order of their maturity.

(d)        Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
this Section.

(e)        The Borrower shall notify the Administrative Agent by email or
telephone (confirmed by telecopy) of any prepayment hereunder not later than
11:00 a.m., Houston, Texas time, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.

(f)        All Swap Agreements and agreements governing Banking Services between
Borrower and any Lender (or any Affiliate of a Lender) are independent
agreements governed by the written provisions of said Swap Agreements and said
agreements governing Banking Services, which will remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Obligations, except as otherwise
expressly provided in said Swap Agreements and said agreements governing Banking
Services,





38

--------------------------------------------------------------------------------

 

 

and any payoff statement relating to the Obligations shall not apply to said
Swap Agreements or agreements governing Banking Services except as otherwise
expressly provided in such payoff  statement.

SECTION 2.11  Fees.

(a)        The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee on the average daily unused amount of the Revolving Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which such Revolving Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the 5th day of each March, June,
September and December (commencing on March 5, 2018) and on the date on which
the Revolving Commitments terminate. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing such commitment fees, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender for purposes of calculating fees due under this Section
2.11(a)).

(b)        The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure (provided, however, that in no event shall the
per annum fee for any single Letter of Credit be less than $500, payable
quarterly in arrears in installments of $125 per quarter) and (ii) at any time
or times that there shall be two or more Lenders, to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees shall be payable in arrears on
the 5th day of each March, June, September and December (commencing on March 5,
2018); provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this Section 2.11(b) shall be
payable within 10 Business Days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).





39

--------------------------------------------------------------------------------

 

 

(c)        If any payment required hereunder is more than ten (10) days late,
Borrower will (subject to the provisions of Section 9.12 hereof) pay a
delinquency charge in an amount equal to the greater of (i) 5.00% of the
delinquent payment up to the maximum amount of $1,500 or (ii) $25.00.

(d)        The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(e)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.

SECTION 2.12  Interest.

(a)        The Loans shall bear interest at the lesser of (i) the Adjusted LIBO
Rate plus the Applicable Rate or (ii) the Ceiling Rate.

(b)        Notwithstanding the foregoing, if any Event of Default has occurred
which is continuing:

(i)         any overdue amount shall bear interest per annum that is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
plus 5%, not to exceed the Ceiling Rate, or (y) in the case of any other overdue
amount, including overdue interest, to the extent permitted by applicable law,
the rate applicable to Loans plus 5%, not to exceed the Ceiling Rate (in each
case, after as well as before judgment); and

(ii)       at the election of the Required Lenders, the entire unpaid principal
balance of the Loans shall bear interest at the rate that would otherwise be
applicable thereto plus 5%, not to exceed the Ceiling Rate (in each case, after
as well as before judgment).

(c)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to Section 2.12(b) shall be payable on demand, and (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(d)        All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the





40

--------------------------------------------------------------------------------

 

 

last day).  The applicable LIBO Rate shall be calculated by the Administrative
Agent, and such calculation shall be presumed correct absent manifest error.

SECTION 2.13  [Intentionally Left Blank].

SECTION 2.14  [Intentionally Left Blank].

SECTION 2.15  [Intentionally Left Blank].

SECTION 2.16  Taxes.

(a)        Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c)        As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)        The Borrower shall  indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.





41

--------------------------------------------------------------------------------

 

 

(e)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to such Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.16(e).

(f)        (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as reasonably requested by the Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(A),  (ii)(B),  (ii)(C) and (ii)(D) below)
shall not be required if in the relevant Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;





42

--------------------------------------------------------------------------------

 

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)        in the case of a Foreign Lender claiming that interest paid under
this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Foreign
Lender, executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E, IRS Form W-8BEN, IRS Form W-8EXP or
Form W-8IMY (with proper attachments as applicable); or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, IRS Form W-8EXP, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such Foreign Lender is a partnership and one or





43

--------------------------------------------------------------------------------

 

 

more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other





44

--------------------------------------------------------------------------------

 

 

than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 2.16(g)  (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.16(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.16(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)        Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)         For purposes of this Section, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
or otherwise) by the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., Houston, Texas time), on the date when due, in immediately available
funds, without set off, deduction or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at Woodforest National Bank-Loan Operations,
P.O. Box 7889, The Woodlands, TX 77387-7889, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.





45

--------------------------------------------------------------------------------

 

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements and other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and other Obligations
then due to such parties.

(c)        If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Advance Loans or participations in LC
Disbursements, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Advance Loans and
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Advance Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans, Advance
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.17(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any other Loan Party or Affiliate thereof (as to which the
provisions of this Section 2.17(c) shall apply). Each Lender agrees that it will
not exercise any right of set-off or counterclaim or otherwise obtain payment in
respect of any Obligation owed to it other than principal of and interest
accruing on the Loans and participations in the LC Disbursements, unless all of
the outstanding principal of and accrued interest on the Loans and LC
Disbursements have been paid in full. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. If the Borrower has not in fact made such
payment when due, then each of the Lenders or the Issuing Bank, as the case may
be, severally





46

--------------------------------------------------------------------------------

 

 

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (and notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under this Agreement until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under this Agreement, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

(f)        Notwithstanding the foregoing, amounts received from any Loan Party
that is not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.

(a)        If the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)        If the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.16) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such assignor Lender
shall have received payment of an





47

--------------------------------------------------------------------------------

 

 

amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.19  [Intentionally Left Blank].

SECTION 2.20  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        fees shall cease to accrue on the unfunded portion of any Commitment
of such Defaulting Lender pursuant to this Agreement;

(b)        the Commitments and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
of each Lender affected thereby, the Defaulting Lender’s consent shall be only
be required with respect to (i) a proposed increase or extension of such
Defaulting Lender’s Commitments and (ii) a proposed reduction or excuse, or a
proposed postponement of the scheduled date of payment, of the principal amount
of, or interest or fees payable on, any Loans or LC Disbursements as to any such
Defaulting Lender;

(c)        if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)       all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Exposure to exceed its Commitment and (y) if the condition set forth
in Section 4.03 are satisfied at that time;

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(j) for so long as such LC Exposure is outstanding;





48

--------------------------------------------------------------------------------

 

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.20(c), then the fees payable to the Lenders pursuant
to Section 2.11 shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v)      if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.20(c),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitments that were utilized by such LC Exposure and any applicable
letter of credit fees) with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Bank until and to the extent that such LC
Exposure is cash collateralized and/or reallocated; and

(d)        so long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and each Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein).

If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.





49

--------------------------------------------------------------------------------

 

 

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01  Organization; Powers.  Each of the Borrower and the other
applicable Loan Parties is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or limited liability company action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any other applicable Loan Party or any order of any Governmental
Authority in each case, as are applicable to the Borrower and the Loan Parties,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any other Loan Party
or their assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any other Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any other
Loan Party, except Liens created under the Loan Documents.

SECTION 3.04  Financial Condition.  The Borrower has heretofore furnished to the
Lenders Borrower’s consolidated balance sheet and statements of income, equity
and cash flows (1) as of and for the fiscal year ended December 31, 2016 and (2)
as of and for the fiscal quarters and the portions of the fiscal year ended
March 31, 2017, June 30, 2017 and September 30, 2017, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (2)
above.  Since December 31, 2016, there has been no material adverse





50

--------------------------------------------------------------------------------

 

 

change in the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole. Except as set
forth on Schedule 6.01, after giving effect to the Transactions, none of the
Borrower or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities or unrealized losses.

SECTION 3.05  Properties.

(a)        As of the Effective Date, the Borrower and each other Loan Party has
good title to, or valid leasehold interests in, all of its real and personal
property material to its business (including the Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b)        The Borrower and each other Loan Party owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and each other
Loan Party does not infringe upon the rights of any other Person, except for any
such infringements that could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06  Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or directly  affecting the Borrower or
any other Loan Party (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or (ii) that directly involve
any of the Loan Documents or the Transactions.

(b)        Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07  Compliance with Laws and Agreements.  The Borrower and each other
Loan Party is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.  Without limiting
the foregoing, Borrower represents and warrants that each Loan Party is in
material compliance with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations and is in compliance, in all material respects,
with the Patriot Act.





51

--------------------------------------------------------------------------------

 

 

SECTION 3.08  Investment Company Status.  Neither the Borrower nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09  Taxes.  The Borrower and each other Loan Party has timely (taking
into account any valid extensions) filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such other Loan Party, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  To the extent applicable, the present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, in each of such cases so as to cause a Material
Adverse Effect.

SECTION 3.11  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Borrower or any other Loan Party is subject, and all other matters
known to any of them, that could, in each case, reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading in any material respect; provided,
however, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12  Subsidiaries.  As of the Effective Date, the Borrower has no
Subsidiaries other than as set forth on Schedule 3.12 hereto.  The Borrower owns
all of the Equity Interests in and to each Subsidiary listed on Schedule 3.12
hereto.





52

--------------------------------------------------------------------------------

 

 

SECTION 3.13  Insurance.  As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.

SECTION 3.14  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any other Loan Party pending or,
to the knowledge of the Borrower, threatened.  The hours worked by and payments
made to employees of the Borrower and the other Loan Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except where such
violation could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Borrower or any other Loan Party, or for
which any claim may be made against the Borrower or any other Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
other Loan Party, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any other Loan Party is bound, except where such right
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.15  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

SECTION 3.16  Material Property Subject to Security Documents.  The Collateral
constitutes all of the real and material personal property owned by Borrower or
any of its Subsidiaries (other than Excluded Assets).

SECTION 3.17  Property of Foreign Subsidiaries.  As of the Effective Date, the
aggregate book value of the total assets owned by Foreign Subsidiaries of
Borrower is no greater than 5% of the aggregate book value of the total assets
owned by Borrower and all of its Subsidiaries.

SECTION 3.18  Property of Immaterial Subsidiaries.  As of the Effective Date,
the aggregate of all revenues of the Immaterial Subsidiaries for the twelve
month period ending on the last day of the most recently ended fiscal quarter of
the Borrower did not exceed $100,000





53

--------------------------------------------------------------------------------

 

 

and the aggregate value of assets owned by the Immaterial Subsidiaries as of the
last day of such fiscal quarter did not exceed $250,000.

SECTION 3.19  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Loan Party and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Loan Party and their respective officers and directors and, to the
knowledge of the Borrower, any of their respective employees and  agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) any Loan Party or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of any
Loan Party that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or Transaction will violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) counterparts of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed counterparts of this Agreement.

(b)        The Administrative Agent (or its counsel) shall have received from
Borrower an original of each Note signed on behalf of Borrower.

(c)        The Administrative Agent (or its counsel) shall have received from
Borrower and from each other party to the Loan Documents (other than the Notes)
either (i) counterparts of each applicable Loan Document signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
applicable Loan Document) that such party has signed counterparts of such Loan
Document.

(d)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.





54

--------------------------------------------------------------------------------

 

 

(e)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of Borrower, confirming compliance
with the applicable conditions set forth in this Article IV.

(f)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(g)        The Administrative Agent shall have received each of the following:

(i)       to the extent applicable, certificates representing all of the
outstanding Equity Interests in each Subsidiary of Borrower as of the Effective
Date (other than Equity Interests included in the Excluded Assets) and powers of
attorney, endorsed in blank, with respect to such certificates;

(ii)      all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents;

(iii)     executed agreements whereby each warehouseman, bailee, agent or
processor which is an Affiliate of any Loan Party and which has possession of
any property of the Borrower or any of its Subsidiaries has subordinated any
Lien such warehouseman, bailee, agent or processor may claim therein and agreed
to hold all such property for the Administrative Agent’s account subject to the
Administrative Agent’s instruction and executed landlord waiver or subordination
agreements, in form and substance satisfactory to the Administrative Agent, with
respect to each leased location in respect of which the landlord is an Affiliate
of any Loan Party.

(iv)     the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in such jurisdictions as the
Administrative Agent may require and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been
released; and

(v)      evidence reasonably satisfactory to the Administrative Agent that none
of the Mortgaged Property lies in an area requiring special notices of flood
hazard issues or the purchase of flood hazard insurance and, to the extent
reasonably required by Administrative Agent with respect to Mortgaged Property,
a policy or policies of title insurance issued by a nationally recognized title
insurance company, insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property described therein,





55

--------------------------------------------------------------------------------

 

 

free of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and such surveys, abstracts and appraisals as may be
required pursuant to such Mortgages or as the Administrative Agent may
reasonably request.  To the extent the Administrative Agent does not require any
of the foregoing items as a condition to the initial advance hereunder, the
Administrative Agent shall have the right at any time thereafter to request such
items upon forty-five (45) days (or such longer period of time as may be
acceptable to the Administrative Agent in its sole discretion) written notice to
the Borrower and the failure to deliver such items within such time period shall
constitute an Event of Default hereunder.

(h)        The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the other Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Lenders shall reasonably request.

(i)         The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.

(j)         The Administrative Agent shall have received a Borrowing Base
Certificate as of the last day of the calendar month most recently ended prior
to the Effective Date.

(k)        The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that the Borrower and each other Loan Party shall have
been released from all liabilities and obligations in respect of Indebtedness
(other than the Obligations and other than liabilities and obligations expressly
permitted under Section 6.01 hereof, or as to which the proceeds of the Advance
Loan will be used to pay off such obligations in full).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02  Advance Loans.  The obligation of each Lender to make an Advance
Loan is further subject to the satisfaction or waiver of the following
conditions:

(a)        Delivery to the Administrative Agent of evidence satisfactory to the
Administrative Agent that the principal amount of the applicable Advance Loan
shall not exceed eighty percent (80%) of the then current net orderly
liquidation value of the applicable equipment or facility build out or the
applicable equipment constructed or acquired, as demonstrated to the reasonable
satisfaction of the Administrative Agent, which is then subject to the Liens of
the Security Documents. For the avoidance of doubt, it is hereby acknowledged
and agreed that as of the Effective Date, the applicable aggregate net orderly
liquidation value of such equipment and facility build out is $46,170,000.00.





56

--------------------------------------------------------------------------------

 

 

(b)        Delivery to the Administrative Agent of a desk top appraisal of net
orderly liquidation value, reasonably satisfactory to the Administrative Agent,
on all equipment or facility build out and all equipment constructed or acquired
for which the Administrative Agent has not yet previously received an appraisal.

SECTION 4.03  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction or waiver of the following
conditions:

(a)        The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall
have occurred no event which would be reasonably likely to have a Material
Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent:

(a)        within 120 days after the end of each fiscal year of the Borrower,
(i) the audited consolidated balance sheet of Solaris Inc. and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification, commentary
or exception as to the scope of such audit) and (ii) a schedule prepared by the
Borrower and certified by one of its Financial Officers





57

--------------------------------------------------------------------------------

 

 

showing any adjustments to the audited consolidated financial statements which
are necessary to demonstrate the financial condition and results of operations
of the Borrower and its consolidated Subsidiaries, to the effect that such
consolidated financial statements together with such schedule present fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)        within 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower, (i) the consolidated balance sheet of Solaris Inc. and
related statements of operations, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year and (ii) a schedule prepared by the
Borrower showing any adjustments to the consolidated financial statements which
are necessary to demonstrate the financial condition and results of operations
of the Borrower and its consolidated Subsidiaries, all certified by one of the
Borrower’s Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)        within 30 days after the end of the first two months of each fiscal
quarter of each fiscal year of the Borrower and within 45 days after the end of
the last month of each fiscal quarter of each fiscal year of the Borrower, (i)
the consolidated balance sheet of Solaris Inc. and related statements of
operations for such month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year and (ii) a schedule prepared by the Borrower showing
any adjustments to the consolidated financial statements which are necessary to
demonstrate the financial condition and results of operations of the Borrower
and its consolidated Subsidiaries,, all certified by one of Borrower’s Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(d)        concurrently with any delivery of financial statements under clauses
(a) or (b) above, a certificate of a Financial Officer of the Borrower, in the
form of Exhibit B hereto, (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 5.13 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;





58

--------------------------------------------------------------------------------

 

 

(e)        within 45 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget, together with
an analysis of current and projected market share and market conditions
information) and, promptly when available, any significant revisions of such
budget;

(f)        within 30 days after the end of the first two months of each fiscal
quarter of each fiscal year of the Borrower and within 45 days after the end of
the last month of each fiscal quarter of each fiscal year of the Borrower, (A) a
Borrowing Base Certificate as of the last day of such calendar month, together
with such supporting information as the Administrative Agent may reasonably
request, (B) a listing and aging of the Accounts of each Loan Party which has
executed a Security Agreement covering its Accounts as of the end of such
calendar month, prepared in reasonable detail and containing such information as
Administrative Agent may reasonably request, (C) to the extent included in (or
proposed to be included in) the Borrowing Base, a summary of the Inventory and
Equipment of each Loan Party which has executed a Security Agreement covering
the applicable Inventory and Equipment  as of the end of such calendar month,
prepared in reasonable detail and containing such other information as
Administrative Agent may reasonably request, and (D) a utilization report
regarding equipment held for rental, prepared in reasonable detail and
containing such other information as Administrative Agent may reasonably
request; and

(g)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any other Loan Party, or compliance with the terms of any Loan
Document, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a),  (b), or (c) may
be delivered electronically and shall in any event be deemed to have been
delivered for all purposes hereunder on the date on which such documents are
posted on Solaris Inc.’s behalf on an internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
governmental, commercial, third-party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
maintain copies of the documents referred to above, and each Lender shall be
solely responsible for maintaining its copies of such documents.

SECTION 5.02  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any other Loan Party





59

--------------------------------------------------------------------------------

 

 

that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c)        any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03  Information Regarding Borrower.

(a)        The Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s jurisdiction of organization,
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
identity or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(b)        After the Effective Date, Borrower will notify the Administrative
Agent in writing promptly upon Borrower’s or any of its Subsidiaries’
acquisition or ownership of any estate (fee simple or leasehold) of real
property (other than the Mortgaged Property and other than Excluded Assets) or
of any personal property (other than Excluded Assets) not already covered by the
Security Documents (such acquisition or ownership being herein called an
“Additional Collateral  Event” and the property so acquired or owned being
herein called “Additional Collateral”).  As soon as practicable and in any event
within sixty (60) days (or such longer period of time as may be acceptable to
the Administrative Agent in its sole discretion) after an Additional Collateral
Event, Borrower shall (a) execute and deliver or cause to be executed and
delivered Security Documents, in form and substance satisfactory to
Administrative Agent, in favor of Administrative Agent and duly executed by
Borrower or the applicable Subsidiary, covering and affecting and granting a
first-priority Lien upon the applicable Additional Collateral, and such other
documents (including, without limitation, all items required by Administrative
Agent in connection with the Security Documents executed prior to the initial
Loans being made hereunder, such as surveys, environmental assessments,
certificates, legal opinions, all in form and substance satisfactory to
Administrative Agent) as may be reasonably requested by Administrative Agent in
connection with the execution and delivery of such Security





60

--------------------------------------------------------------------------------

 

 

Documents; (b) with respect to any Additional Collateral which is real property,
to the extent required by Administrative Agent, cause a title insurance
underwriter satisfactory to Administrative Agent to issue to Administrative
Agent a mortgage policy of title insurance, in form and substance satisfactory
to Administrative Agent, insuring the first-priority Lien (subject only to
Permitted Encumbrances) of the applicable Mortgage in such amount as is
satisfactory to Administrative Agent, and (c) deliver or cause to be delivered
by Subsidiaries of Borrower such other documents or certificates consistent with
the terms of this Agreement and relating to the transactions contemplated hereby
as Administrative Agent may reasonably request.

SECTION 5.04  Existence; Conduct of Business.  The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.05  Payment of Obligations.  The Borrower will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06  Maintenance of Properties.  The Borrower will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.07  Insurance.  The Borrower will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies (a)
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security
Documents.  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
legal action or proceeding for the taking of any Collateral or any part thereof
or interest therein under power of eminent domain or by condemnation or similar
legal proceeding.





61

--------------------------------------------------------------------------------

 

 

SECTION 5.09  Books and Records; Inspection and Audit Rights.

(a)        The Borrower will, and will cause each other Loan Party to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by the Administrative Agent, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

(b)        The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Collateral, all at such
reasonable times and as often as reasonably requested. A new field appraisal on
equipment will be required annually or at any time as market conditions or
regulatory guidelines require.  In addition, the Administrative Agent may, at
its discretion, require a desktop appraisal on all equipment if the last full
appraisal of equipment shall be more than 6 months old.  The Borrower shall pay
the reasonable fees and expenses of any representatives retained by
Administrative Agent to conduct any such evaluation or appraisal of the assets
included in the Collateral; but the Borrower shall not, unless an Event of
Default has occurred and is continuing or unless the evaluation or appraisal is
required by regulatory guidelines, be required to pay such fees and expenses for
(x) more than one such evaluation or appraisal of the assets included in the
Collateral (other than Eligible Inventory) during any calendar year or (y) more
than two such evaluations or appraisals of Eligible Inventory during any
calendar year. The Borrower also agrees to modify or adjust the computation of
the Borrowing Base (which may include maintaining additional reserves or
modifying the eligibility criteria for the components of the Borrowing Base) to
the extent reasonably required by Administrative Agent as a result of any such
evaluation or appraisal.

SECTION 5.10  Compliance with Laws.  The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  The Borrower will maintain in effect and enforce, and cause
each other Loan Party to maintain in effect and enforce, policies and procedures
designed to ensure compliance by the applicable Loan Party and their respective
directors, officers, employees and agents with  Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.11  Use of Proceeds and Letters of Credit.  The proceeds of the
Advance Loans will used only for equipment and facility build out and
construction or acquisition of mobile proppant management systems.  Letters of
Credit and the proceeds of the Revolving Loans will be used only for general
working capital purposes. No part of the proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.





62

--------------------------------------------------------------------------------

 

 

SECTION 5.12  Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

SECTION 5.13  Financial Covenants.  Solaris Inc. will have and  maintain:

(a)        Fixed Charge Coverage Ratio – a Fixed Charge Coverage Ratio of not
less than 1.25 to 1.00 as of the end of any fiscal quarter of Solaris Inc.

(b)        Senior Leverage Ratio – a Senior Leverage Ratio of not greater than
(i) 2.50 to 1.00 as of the end of any fiscal quarter of Solaris Inc. from and
after the Effective Date through and including March 31, 2018, (ii) 2.25 to 1.00
as of the end of any fiscal quarter of Solaris Inc. from and after April 1, 2018
through and including September 30, 2018 and (iii) 2.00 to 1.00 as of the end of
any fiscal quarter of Solaris Inc. thereafter.

(c)        Total Leverage Ratio – a Total Leverage Ratio of not greater than (i)
3.50 to 1.00 as of the end of any fiscal quarter of Solaris Inc. from and after
the Effective Date through and including March 31, 2018, (ii) 3.25 to 1.00 as of
the end of any fiscal quarter of Solaris Inc. from and after April 1, 2018
through and including September 30, 2018 and (iii) 3.00 to 1.00 as of the end of
any fiscal quarter of Solaris Inc. thereafter.

SECTION 5.14  Primary Banking Relationships.  Within forty-five (45) days after
the Effective Date, the Borrower will, and will cause each other Loan Party to,
maintain its primary treasury and depository relationships with the
Administrative Agent.

SECTION 5.15  Accuracy of Information.  The Borrower will ensure that any
information, including financial statements or other documents (but excluding
any financial projections), furnished to the Administrative Agent or the Lenders
in connection with this Agreement or any amendment or modification hereof or
waiver hereunder contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section;
provided however, that, notwithstanding the foregoing, with respect to projected
financial information, the Borrower will ensure that such





63

--------------------------------------------------------------------------------

 

 

information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 5.16  Devon Cash Collateral Amount  In the event that any Loan Party
shall receive all or any part of the Early Termination Fee (as such term is
defined in the Devon Agreement), 50% of such amount received (the “Devon Cash
Collateral Amount”) shall be delivered to the Administrative Agent within two
(2) Business Days after receipt by the applicable Loan Party to be held in
substantially the same manner as the cash collateral payments provided for under
Section 2.04(j); provided that (i) the Borrower may at any time or times require
that withdrawals from the Devon Cash Collateral Amount be used to make payments
or prepayments on the Advance Loans and (ii) except as provided in the foregoing
clause (i), no part of the Devon Cash Collateral Amount shall be released or
applied to the Obligations without the prior written consent of the Required
Lenders.

SECTION 5.17  Post Closing Obligations.  The Borrower shall use, and cause each
of its Subsidiaries to use, its commercially reasonable efforts to obtain and
deliver to the Administrative Agent (within 120 days after the date hereof with
respect to existing locations as of the date hereof and within 30 days of the
establishment of any new locations established after the date hereof) (i) an
executed agreement, in form and substance reasonably acceptable to the
Administrative Agent, whereby each warehouseman, bailee, agent or processor
(other than locations described in Section 4.01(g)(iii)) which has possession of
any Collateral of the Borrower or any of its Subsidiaries with a fair market
value in excess of $250,000 has subordinated any Lien such warehouseman, bailee,
agent or processor may claim therein and has agreed to hold all such Collateral
for the Administrative Agent’s account subject to the Administrative Agent’s
instruction and (ii) a landlord subordination or waiver agreement, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
each leased location (other than locations described in Section 4.01(g)(iii))
where Collateral which is subject to a Security Agreement having an average
quarterly value (measured as of the quarter most recently ended) greater than or
equal to $250,000 is maintained.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01  Indebtedness; Certain Equity Securities.

(a)        The Borrower will not, and will not permit any other Loan Party to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)       Indebtedness created under the Loan Documents;





64

--------------------------------------------------------------------------------

 

 

(ii)      Indebtedness existing on the date hereof and set forth in Schedule
6.01;

(iii)     Indebtedness of any Domestic Subsidiary to Borrower or any
other  Domestic Subsidiary and Indebtedness of Borrower to any of its Domestic
Subsidiaries;

(iv)     Guarantees of Indebtedness permitted under this Section 6.01(a);

(v)      Capital Lease Obligations or purchase money Indebtedness in an
aggregate amount not exceeding, at any one time outstanding, $1,500,000;

(vi)     exposure resulting from any Swap Agreement permitted under Section 6.07
hereof;

(vii)    unsecured Subordinated Debt;

(viii)   Indebtedness incurred by Foreign Subsidiaries (including Indebtedness
owed to Borrower and its Domestic Subsidiaries), provided that the aggregate
outstanding amount of all such Indebtedness shall not exceed $500,000;

(ix)     other Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any one time outstanding;

(x)      Indebtedness arising from the financing of any insurance premium of any
Loan Party in the ordinary course of business, so long as (i) such Indebtedness
shall not be in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the underlying term of
such insurance policy, (ii) any unpaid amount of such Indebtedness is fully
cancelled upon termination of the underlying insurance policy, and (iii) the
aggregate principal amount of Indebtedness at any time outstanding pursuant to
this clause shall not exceed $1,000,000; and

(xi)     extensions, renewals and replacements of any of the foregoing that do
not increase the outstanding principal amount thereof.

(b)        The Borrower will not, nor will it permit any other Loan Party to,
issue any Disqualified Stock after the Effective Date.

SECTION 6.02  Liens.  The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts receivable) or rights in respect of any thereof,
except:

(i)       Liens created under the Loan Documents and Liens securing obligations
owed to one or more of the Lenders or Affiliates thereof (but not to any Person
which is not, at the time such obligations are incurred, a Lender or an
Affiliate thereof) under a Swap Agreement or under an agreement governing
Banking Services;





65

--------------------------------------------------------------------------------

 

 

(ii)      any Lien on any property or asset of the Borrower or any other Loan
Party existing on the date hereof and set forth in Schedule 6.02 and any
renewals and extensions thereof that do not increase the outstanding principal
amount secured or the properties or assets covered.

(iii)     Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets (and proceeds, including insurance
proceeds with respect thereto) subject to, and secure only, the respective
Capital Lease Obligations or purchase money Indebtedness;

(iv)     Liens securing Indebtedness permitted under Section 6.01 hereof;
provided that the amount of Indebtedness outstanding at any one time pursuant to
this section (iv) shall not exceed $500,000;

(v)      Liens deemed to arise in connection with investments permitted under
Section 6.04; and

(vi)     Permitted Encumbrances.

SECTION 6.03  Fundamental Changes.

(a)        The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary may merge into Borrower in a transaction in which Borrower is the
surviving Person, (ii) any Subsidiary may merge into any Domestic Subsidiary in
a transaction in which the surviving entity is a Domestic Subsidiary and any
Foreign Subsidiary of Borrower may merge into any other Foreign Subsidiary,
(iii) any Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to the Lenders and if such Subsidiary is a
Domestic Subsidiary, its assets are transferred to Borrower or a Domestic
Subsidiary and (iv) Borrower or any Subsidiary may give effect to a merger or
consolidation the purpose of which is to effect an investment, disposition or
Acquisition permitted under Article VI so long as Borrower continues in
existence and the surviving entity is a Domestic Subsidiary.

(b)        The Borrower will not, and will not permit any other Loan Party to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the other Loan Parties on the date of execution of
this Agreement and businesses reasonably related thereto.

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any other Loan Party to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary of Borrower or that is a Foreign Subsidiary prior to
such merger) any Equity Interests in or





66

--------------------------------------------------------------------------------

 

 

evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a)        investments and loans and advances existing on the date hereof and
set forth on Schedule 6.04;

(b)        Permitted Investments;

(c)        loans or advances permitted under Section 6.01(a);

(d)        loans or advances by the Borrower or any of its Subsidiaries to their
respective employees, directors, managers, officers, agents, customers, or
suppliers in the ordinary course of business, not to exceed $500,000 in the
aggregate at any one time outstanding;

(e)        Accounts receivable owned by the Borrower or any of its Subsidiaries,
if created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(f)        Guarantees constituting Indebtedness permitted by Section 6.01, and
Guarantees of the obligations (other than Indebtedness) of Borrower’s
Subsidiaries; provided that a Subsidiary of Borrower shall not Guarantee any
Subordinated Debt;

(g)        investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business or (ii)
received in settlement of debts created in the ordinary course of business and
owing to Borrower or any Subsidiary or in satisfaction of judgments;

(h)        investments by (i) any Domestic Subsidiary in Borrower or any
other  Domestic Subsidiary or by Borrower in any of its Domestic Subsidiaries,
(ii)  by any Foreign Subsidiary of Borrower in any other Foreign Subsidiary of
Borrower, or (iii) investments by Borrower or any Domestic Subsidiary in Foreign
Subsidiaries in an aggregate amount not exceeding the sum of $500,000 plus the
amount of equity contributions made to Borrower that are used to fund such
investments; and

(i)         investments in the form of Acquisitions permitted pursuant to
Section 6.18;

(j)         any reinvestment of the proceeds of any involuntary disposition or
of any disposition, in each case, so long as such reinvestment is permitted by
the terms hereof;

(k)        investments in assets useful in the business of Borrower or any
Subsidiary using the proceeds of any disposition permitted by Section 6.05;





67

--------------------------------------------------------------------------------

 

 

(l)         investments in Canadian Foreign Subsidiaries of the Borrower, by way
of the conveyance of equipment, in an aggregate amount not to exceed fifteen
percent (15%) of the book value of the proppant management systems and related
equipment shown on the financial statements most recently delivered pursuant to
Section 5.01 hereof;

(m)       other investments in an aggregate amount not to exceed $2,500,000 at
any one time outstanding.

SECTION 6.05  Asset Sales.  The Borrower will not, and will not permit any other
Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

(a)        sales of Inventory, used, obsolete, worn out, worthless or surplus
equipment, and cash equivalents  in the ordinary course of business;

(b)        sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Subsidiary of Borrower that is not a Loan Party shall be made in compliance
with Section 6.09; and

(c)        dispositions not otherwise permitted hereunder which are made for
fair market value provided, that (i) at the time of any such disposition, no
Event of Default shall exist or shall result from such disposition and (ii) the
aggregate fair market value in any fiscal year of Borrower of all assets so sold
by the Borrower or any of its Subsidiaries pursuant to this clause (c) shall not
exceed 5% of the Consolidated Net Tangible Assets determined as of the last day
of the immediately preceding fiscal year;

(d)        dispositions made by any Immaterial Subsidiary or any Foreign
Subsidiary;

(e)        dispositions in connection with an investment permitted by Section
6.04; provided that, after giving effect to any applicable conveyance of
equipment to Canadian Foreign Subsidiaries of the Borrower pursuant to Section
6.04(l), at least 85 mobile proppant silo systems and 29 sets of three flipper
silo transport trailers will remain in the US;

(f)        dispositions in connection with transactions permitted under Section
6.06;

(g)        dispositions of Accounts, in the ordinary course of business, (i) in
a true sale transaction effected in connection with the final collection thereof
or (ii) in connection with the compromise or settlement thereof;

(h)        dispositions resulting from any casualty or other insured damage to,
or any taking under the power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Loan Parties;





68

--------------------------------------------------------------------------------

 

 

(i)        dispositions of property made or deemed made solely because of the
creation of Liens permitted under Section 6.02; and

(j)         leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Loan Parties.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b),  (e), (i), and (j) above)
shall be made for fair value and solely for cash consideration.

SECTION 6.06  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

SECTION 6.07  Swap Agreements.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any other Loan Party is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.08  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(i)         the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests,

(ii)       Subsidiaries of Borrower may declare and pay dividends ratably with
respect to their Equity Interests,

(iii)      the Borrower may pay Permitted Tax Distributions,

(iv)       so long as, both at the time of, and immediately after effect has
been given to, such proposed action, no Default or Event of Default shall have
occurred and be continuing:

(w)       Borrower may make distributions to Solaris Inc. to be used to pay
operating expenses of Solaris Inc. to the extent incurred in the ordinary course
of business, together with other corporate overhead costs and expenses
(including legal, administrative, accounting and similar expenses and franchise
Taxes and other fees, Taxes and expenses required to maintain the corporate
existence of Solaris Inc.), which are reasonable and customary,





69

--------------------------------------------------------------------------------

 

 

(x)        the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
directors or employees of the Borrower or Solaris Inc.,

(y)        the Borrower may make Restricted Payments, including, without
limitation, to purchase, redeem, retire, or otherwise acquire its Equity
Interests, to the extent such Restricted Payments are made from the
substantially concurrent receipt by the Borrower of capital contributions or the
substantially concurrent issuance of new Equity Interests of the Borrower,

(z)        the Borrower may make repurchases, redemptions or exchanges of Equity
Interests of the Borrower or Solaris Inc. deemed to occur upon exercise of stock
options or exchange of exchangeable shares if such Equity Interests represent a
portion of the exercise price of such options and may make repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
of the Borrower or Solaris Inc. made in lieu of withholding Taxes in connection
with any exercise or exchange of stock options, warrants or other similar
rights, and

(v)        the Borrower may declare and pay Restricted Payments in addition to
the dividends permitted by the foregoing provisions so long as, both at the time
of, and immediately after effect has been given to, such proposed action, (w) no
Default or Event of Default shall have occurred and be continuing, (x) the
aggregate amount of Revolving Loans which could be borrowed is greater than
$5,000,000 and (y) the Fixed Charge Coverage Ratio is greater than 1.75 to 1.00.

SECTION 6.09  Transactions with Affiliates.  The Borrower will not, nor will it
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such other
Loan Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and any Loan Party not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.08 and other intercompany transactions expressly permitted by this
Agreement.

SECTION 6.10  Restrictive Agreements.  The Borrower will not, nor will it permit
any  other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of Borrower to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary of Borrower or to
Guarantee Indebtedness of the Borrower





70

--------------------------------------------------------------------------------

 

 

or any of its Subsidiaries; provided that the foregoing shall not apply to  (i)
restrictions and conditions imposed by law or by any Loan Document or any
permitted refinancing thereof (ii) customary restrictions and conditions in
agreements relating to the sale of an asset or a Subsidiary which sale is
otherwise permitted hereunder (iii) customary restrictions and provisions in
joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder, (iv)
customary provisions in commercial agreements arising in the ordinary course of
business and restricting leases, subleases, licenses, or sublicenses, (v)
customary restrictions and conditions contained in any agreement relating to any
agreement that is permitted under Section 6.01,  Section 6.02,  Section 6.05, or
is otherwise permitted by this Agreement, or (vi) restrictions or conditions in
agreements already in existence as of the Effective Date and disclosed to the
Administrative Agent in writing and any renewal, extension, or replacement
thereof.

SECTION 6.11  Amendment of Material Documents.  The Borrower will not, nor will
it permit any other Loan Party to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document, or (b) without the prior written
consent of the Administrative Agent, the Tax Receivable Agreement, the Devon
Agreement or its organizational documents, in each case under this clause (b),
in any manner adverse to the Lenders.

SECTION 6.12  Additional Subsidiaries.  The Borrower will not, and will not
permit any other Loan Party to, form or acquire any Subsidiary after the
Effective Date except that Borrower or any of its Subsidiaries may form, create
or acquire a wholly-owned Subsidiary so long as (a) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default; (b) such Subsidiary (and, where applicable, Borrower) shall execute and
deliver a Guaranty (or, at the option of Administrative Agent, a joinder to the
Guaranty executed concurrently herewith) and such Security Documents as the
Administrative Agent may reasonably require to effectuate the provisions of this
Agreement regarding Collateral to be covered by the Security Documents (provided
that no Immaterial Subsidiary or Foreign Subsidiary or Foreign Subsidiary Holdco
shall be required to execute and deliver such a Guaranty or such Security
Documents and no Domestic Subsidiary shall be required to execute and deliver
such a Guaranty or such Security Documents if such documents require the
guaranty of the Obligations by, or the pledging of more than 65% of the total
outstanding voting Equity Interests of, any Foreign Subsidiary or any Foreign
Subsidiary Holdco), and (c) Administrative Agent is given prior notice of such
formation, creation or acquisition.  Borrower shall not permit any Foreign
Subsidiary to form, create or acquire a Domestic Subsidiary.  If an Immaterial
Subsidiary shall cease on any date to satisfy the conditions for qualification
as an Immaterial Subsidiary, such Subsidiary shall be required to comply with
the provisions of this Section as if it had been newly formed or acquired on
such date.

SECTION 6.13  Capital Expenditures.  The Borrower will not, and will not permit
any of its Subsidiaries to, permit the aggregate amount of all Capital
Expenditures (excluding an amount equal to the proceeds of equity contributions
made to Borrower that are used to fund such Capital Expenditures and any Capital
Expenditures financed with the asset sales proceeds, insurance or condemnation
proceeds, asset trade-ins or exchanges or funded as part of an





71

--------------------------------------------------------------------------------

 

 

Acquisition permitted pursuant to Section 6.18) for Borrower and its
Subsidiaries during any fiscal year of the Borrower to exceed (x) $225,000,000
for the fiscal year ending December 31, 2018, (y) $75,000,000 for the fiscal
year ending December 31, 2019, and (z) for each subsequent fiscal year,
$75,000,000 plus any unused availability for Capital Expenditures from the
immediately preceding fiscal year (but not from any earlier year), it being
understood that in any applicable fiscal year unused availability from the
immediately preceding fiscal year shall be reduced first as Capital Expenditures
are made.

SECTION 6.14  [Intentionally Left Blank].

SECTION 6.15  Property of Foreign Subsidiaries.  Borrower will not permit the
aggregate book value of the total assets owned by Foreign Subsidiaries of
Borrower to exceed 10% of the aggregate book value of the total assets owned by
Borrower and all of its Subsidiaries.

SECTION 6.16  Property of Immaterial Subsidiaries.  Borrower will not permit the
aggregate of all revenues of the Immaterial Subsidiaries for any twelve month
period ending on the last day of any fiscal quarter of the Borrower to exceed
$100,000 and will not permit the aggregate value of assets owned by the
Immaterial Subsidiaries to exceed $250,000, unless the assets of an Immaterial
Subsidiary are pledged, on terms reasonably satisfactory to the Administrative
Agent, to secure the Obligations and such Immaterial Subsidiary shall execute a
Guaranty of the Obligations, on terms reasonably satisfactory to the
Administrative Agent (whereupon such Subsidiary shall no longer be deemed an
Immaterial Subsidiary), within 45 calendar days after Borrower discovers the
existence of such excess.

SECTION 6.17  Anti-Corruption Laws and Sanctions.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall not
permit any other Loan Party or any of its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of  any Sanctions applicable to any
party hereto.

SECTION 6.18  Acquisitions.  None of the Loan Parties will consummate any
Acquisition without the prior written consent of the Required Lenders except
Acquisitions that satisfy the following conditions precedent:

(a)        The total cash and noncash consideration (excluding an amount equal
to the proceeds of equity contributions made to Borrower that are used to fund
such consideration but including the fair market value of all Equity Interests
issued or transferred to the sellers thereof, all indemnities, earnouts and
other contingent payment obligations to, and the aggregate amounts





72

--------------------------------------------------------------------------------

 

 

paid or to be paid under non-compete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of Indebtedness,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Loan Parties for all other purchases and other acquisitions made
by the Loan Parties pursuant to this Section 6.18, shall not exceed $25,000,000
in the aggregate for all Acquisitions closed in any fiscal year or $50,000,000
in the aggregate from and after the Effective Date;

(b)        any Acquisition of Equity Interests shall require (i) the acquisition
of all (but not less than all) of the Equity Interests in and to the applicable
Person, or (ii) the acquisition of less than all of the Equity Interests in and
to the applicable Person, provided that such joint venture created thereby is
permitted under Section 6.04 hereof;

(c)        immediately before and immediately after giving effect to any
Acquisition, no Default or Event of Default shall have occurred and be
continuing;

(d)        the Administrative Agent shall have received reasonably satisfactory
evidence that immediately after giving effect to such purchase or other
acquisition, the Loan Parties shall be in pro forma compliance with the
covenants set forth in Section 5.13, such compliance to be determined on the
basis of the financial statements most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.01(b) as though such Acquisition had
been consummated as of the first day of the trailing four fiscal quarter period
ending on the date of such financial statement;

(e)        all of the requirements of Sections 5.03(b) and 6.12 shall have been
satisfied;

(f)        Administrative Agent shall have received such other documents as may
be reasonably requested by the Administrative Agent in connection with such
Acquisition;

(g)        Administrative Agent shall have received a copy of the fully executed
acquisition agreement and all amendments thereto (each, as amended, an
“Acquisition Agreement”), relating to the Acquisition;

(h)        Administrative Agent shall have received copies of the material
documents evidencing the closing of the transactions contemplated by such
Acquisition Agreement;

(i)         Borrower shall deliver (or cause to be delivered) to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that all consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the applicable
Acquisition shall have been obtained, and all applicable waiting periods and
appeal periods shall have expired, in each case without the imposition of any
burdensome conditions.

SECTION 6.19  Solaris Inc. Assets and Indebtedness.  Borrower shall at all times
be and remain a consolidated subsidiary of Solaris Inc. under GAAP.  If on any
date Solaris Inc. shall





73

--------------------------------------------------------------------------------

 

 

hold any material assets, become liable for any material obligations, engage in
any trade or business or conduct any business activity, other than:

(a)        the maintenance of its legal existence in compliance with applicable
law,

(b)        the issuance of its Equity Interests to its shareholders,

(c)        the making of dividends or distributions on its Equity Interests,

(d)        the ownership of the Equity Interests of Borrower,

(e)        the filing of registration statements, and compliance with applicable
reporting and other obligations, under federal, state or other securities laws,

(f)        the performance of obligations under and compliance with its
organizational documents, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries, or the customary conduct of the
activities of a publically traded holding company,

(g)        the incurrence and payment of its operating and business expenses and
any taxes for which it may be liable,

(h)        the execution and delivery of any Loan Documents to which it is a
party and the performance of its obligations thereunder (and the acknowledgment
of any related intercreditor agreement),

(i)         the making of payments under the Tax Receivables Agreement (and the
compliance with other obligations thereunder), and

(j)         the management and payment for legal, tax and accounting matters in
connection with any of the foregoing,

then, in such event, each of the references to “Solaris Inc.” in this Agreement
(other than in (a) the definitions of Change in Control, Permitted Tax
Distribution, Solaris Inc. and Tax Receivables Agreement, (b) Section 6.08(iv),
(c) Section 7.02 and (d) this Section) shall thereafter be deemed to mean the
Borrower (without any necessity for amendment of this Agreement), with the
result, among other things, that the annual audited financial statements
required under Section 5.01(a) shall be prepared for the Borrower rather than
for Solaris Inc. and all financial covenants set forth herein shall be
determined at the Borrower level.

ARTICLE VII

Events of Default

SECTION 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur:





74

--------------------------------------------------------------------------------

 

 

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Loan Party in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02,  5.03(b),  5.07,  5.11,  5.13 or 5.16
or in Article VI;

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a),  (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);

(f)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any other Loan Party or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h)        the Borrower or any other Loan Party shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in





75

--------------------------------------------------------------------------------

 

 

effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
other Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(i)         the Borrower or any other Loan Party shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j)         one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 (exclusive of amounts covered by insurance) shall
be rendered against the Borrower or any other Loan Party and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed or is not otherwise being paid in
accordance with its terms (to the extent such execution is effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any other Loan Party to enforce any such
judgment;

(k)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l)         any Lien purported to be created under any Security Document shall
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents, and the same shall not be fully cured within 30 days after
notice thereof to the Borrower by the Administrative Agent, or any Lien
purported to be created under any Security Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;

(m)       a Change in Control shall occur;

(n)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of 20 days;

then, and in every such event (other than an event described in clauses (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and





76

--------------------------------------------------------------------------------

 

 

payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become  due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.04(j) hereof; and in case of any event described in
clauses (g) or (h) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

SECTION 7.02  Financial Covenant Cure.

(a)        Notwithstanding anything to the contrary contained in Section 7.01,
in the event of any Event of Default with respect to the covenants set forth in
Section 5.13 for any applicable period (a “Financial Covenant Default”), and
until the expiration of the tenth (10th) Business Day after the date on which
financial statements are required to be delivered for such period pursuant to
Section 5.01(a) or (b) and the corresponding compliance certificate to be
delivered pursuant to Section 5.01(d) with respect to the applicable fiscal
quarterly period hereunder, the Borrower may (in accordance with applicable law)
sell or issue common Equity Interests to Solaris, Inc., or to any Person that is
not a Loan Party (to the extent such transaction would not result in a Change in
Control) or otherwise obtain cash capital contributions on account of common
Equity Interests and, in either case, apply the proceeds of such issuance of
Equity Interests to increase EBITDA (such application, a “Covenant Cure
Payment”); provided that (i) the proceeds of such issuance of Equity Interests
or cash capital contribution, as applicable, is actually received by the
Borrower no later than ten (10) Business Days after the date on which financial
statements, for the applicable period for which such Financial Covenant Default
has occurred, are required to be delivered pursuant to Section 5.01(a) or (b)
and the corresponding compliance certificate is required to be delivered
pursuant to Section 5.01(d) with respect to such fiscal quarter hereunder and
(ii) the amount of the Covenant Cure Payment shall not exceed the amount
necessary to bring the Borrower into compliance with Section 5.13, if
any.  Subject to the terms set forth above and the terms in clause (b) and (c)
below, upon (A) application of the proceeds of such issuance of Equity Interests
or cash capital contribution, as applicable, as provided above within the ten
(10) Business Day period described above in such amounts sufficient to cure the
Events of Default under the covenants set forth in Section 5.13, and (B)
delivery of an updated compliance certificate executed by a Financial Officer to
the Administrative Agent reflecting compliance with the covenants set forth in
Section 5.13, as applicable, such Events of Default shall be deemed cured and no
longer in existence.  For the avoidance of doubt, the amount of any Covenant
Cure Payment made in accordance with the terms of this Section 7.02 shall be
deemed to increase EBITDA by a like amount for purposes of calculating the Fixed
Charge Coverage Ratio, Senior Leverage Ratio, and the Total Leverage Ratio for
the relevant fiscal quarter.





77

--------------------------------------------------------------------------------

 

 

(b)        The parties hereby acknowledge and agree that this Section 7.02 may
not be relied on for purposes of calculating any financial ratios or other
conditions or compliances other than the financial covenants set forth in
Section 5.13 and shall not result in any adjustment to any amounts (including,
for the avoidance of doubt, any decrease to Indebtedness with the proceeds of
such issuance of Equity Interests or other cash capital contribution, as
applicable) other than the amount of EBITDA referred to in Section 7.02(a) above
for purposes of determining the Borrower’s compliance with Section 5.13.  To the
extent a Covenant Cure Payment is applied to increase EBITDA, such Covenant Cure
Payment shall only be taken into account in connection with the calculations of
the covenants contained in Section 5.13 as of a particular fiscal quarter end
and any subsequent calculations of such covenants which contain such particular
fiscal quarter as part of its trailing twelve month period or trailing four
quarter period.

(c)        In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure set forth in this Section 7.02 is
made.  The cure rights provided in this Section 7.02 may not be exercised in any
two consecutive quarters.  The Borrower may not utilize more than three cures
provided in this Section 7.02 during the duration of this Agreement

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.





78

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct, BUT REGARDLESS OF THE PRESENCE OF ORDINARY
NEGLIGENCE.  The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event (i)
neither the Administrative Agent nor any Affiliate of the Administrative Agent,
as a Lender, has any Revolving Exposure, outstanding Advance Loan or unused
Commitment and (ii) the Required Lenders so request, the Administrative Agent
shall) resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring





79

--------------------------------------------------------------------------------

 

 

Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01  Notices.

(a)        Except as expressly provided elsewhere in this Agreement (and subject
to Section 9.01(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i)       if to the Borrower, to it at  9811 Katy Freeway, Suite 900, Houston,
Texas 77024;

(ii)      if to the Administrative Agent, to Woodforest National Bank-Loan
Operations, P.O. Box 7889, The Woodlands, TX 77387-7889;





80

--------------------------------------------------------------------------------

 

 

(iii)     if to the Issuing Bank, to Woodforest National Bank-Loan Operations,
P.O. Box 7889, The Woodlands, TX 77387-7889; and

(iv)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar Electronic
System.  Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in





81

--------------------------------------------------------------------------------

 

 

connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or any other Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

SECTION 9.02  Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)        Subject to Section 9.02(c) below, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment (including any
mandatory prepayment) of the principal amount of any Loan or LC Disbursement, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby,





82

--------------------------------------------------------------------------------

 

 

without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all of the Guarantors from liability under the Guaranty or
limit the liability of all or substantially all of the Guarantors in respect of
the Guaranty, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender or (vii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class; provided further that (A) any change to Section 2.20
shall require the written consent of each of the Administrative Agent and the
Issuing Bank, (B) no agreement shall amend, modify or otherwise affect any of
the rights or duties of the Administrative Agent or the Issuing Bank without the
prior written consent of the Administrative Agent or the Issuing Bank, as the
case may be, (C) no such agreement shall amend or modify the provisions of
Section 2.05 or any letter of credit application and any bilateral agreement
between the  Borrower and the Issuing Bank regarding the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively, and (D) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Revolving Lenders (but not the Advance
Loan Lenders) or the Advance Loan Lenders (but not the Revolving Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and requisite percentage in interest of the affected Class of Lenders.

(c)        If the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 9.03  Expenses; Indemnity; Damage Waiver.

(a)        The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one law firm for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out-of-





83

--------------------------------------------------------------------------------

 

 

pocket expenses incurred by the Administrative Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)        The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by any Loan
Party, or equity holders, affiliates or creditors or any Loan Party or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, BUT
THE PRESENCE OF ORDINARY NEGLIGENCE SHALL NOT AFFECT THE AVAILABILITY OF SUCH
INDEMNITY.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under Sections
9.03(a) or 9.03(b), each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon (without





84

--------------------------------------------------------------------------------

 

 

duplication) its share of the sum of the total Revolving Exposures, outstanding
Advance Loans and unused Commitments at the time.

(d)        To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)        All amounts due under this Section shall be payable not later than
three (3) Business Days after written demand therefor.

SECTION 9.04  Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        (i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)       the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and





85

--------------------------------------------------------------------------------

 

 

(B)       the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (x) any Revolving
Commitment to an assignee that is a Lender (other than a Defaulting Lender) with
a Revolving Commitment immediately prior to giving effect to such assignment and
(y) all or any portion of an Advance Loan to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C)       the Issuing Bank, provided that no consent of the Issuing Bank shall
be required for an assignment of all or any portion of an Advance Loan.

(ii)       Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000 in respect of a Revolving
Commitment or $2,500,000 in respect of an Advance Loan Commitment and Advance
Loans (in the aggregate), and shall not result in the assigning Lender holding a
Revolving Commitment of  less than $2,500,000 or $2,500,000 in respect of an
Advance Loan Commitment and Advance Loans (in the aggregate), unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section, the term “Approved Fund” and “Ineligible
Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business  (excluding, for the avoidance
of doubt, any investor





86

--------------------------------------------------------------------------------

 

 

a material part of whose business activity is investing in debt of entities with
a view to acquiring an equity interest in such entities or its holding
companies) and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(d) the Borrower or any of its Affiliates; provided that such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; provided that upon the occurrence of an Event of
Default, any Person (other than a Lender) shall be an Ineligible Institution if
after giving effect any proposed assignment to such Person, such Person would
hold more than 25% of the then outstanding Total Revolving Exposure or
Commitments, as the case may be.

(iii)      Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16
and 9.03).  Any assignment or transfer  by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 9.04(c).

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The





87

--------------------------------------------------------------------------------

 

 

Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 9.04(b)(v).

(c)        Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.16 (subject to the requirements and limitations therein, including the
requirements under Sections 2.16(f) and (g) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to such
participating Lender and the information and documentation required under
Section 2.16(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b); provided that such Participant (A)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under Section 9.04(b); and (B) shall not be entitled to receive any greater
payment under Section 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of





88

--------------------------------------------------------------------------------

 

 

Section 2.18(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.16 and 9.03 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.





89

--------------------------------------------------------------------------------

 

 

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)        This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

(b)        Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act or any similar state laws based on the
Uniform Electronic Transactions Act; provided that nothing herein shall require
the Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand





90

--------------------------------------------------------------------------------

 

 

under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be construed in accordance with and governed by
the law of the State of Texas.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of each court of the
State of Texas sitting in Montgomery County and of the United States District
Court for the Southern District of Texas (Houston Division), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such Texas State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.09(b).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10  WAIVER OF JURY TRIAL.  BORROWER HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM
OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE





91

--------------------------------------------------------------------------------

 

 

AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH CREDIT
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12  Interest Rate Limitation.  Borrower and the Lenders intend to
strictly comply with all applicable federal and Texas laws, including applicable
usury laws (or the usury laws of any  jurisdiction whose usury laws are deemed
to apply to the Notes or any other Loan Documents despite the intention and
desire of the parties to apply the usury laws of the State of
Texas).  Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls.  As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, using the actuarial method, during the full term of the
Notes.  In no event shall Borrower or any other Person be obligated to pay, or
any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of Texas or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Notes at the Ceiling Rate.  The daily interest rates to be used in calculating
interest at the Ceiling Rate shall be determined by dividing the applicable
Ceiling Rate per annum by the number of days in the calendar year for which such
calculation is being made.  None of the terms and provisions contained in this
Agreement or in any other Loan Document (including, without limitation, Article
VII hereof) which directly or indirectly relate to interest shall ever be
construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at any interest
rate in excess of the Ceiling Rate.  If the term of any Note is shortened by
reason of acceleration or maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has





92

--------------------------------------------------------------------------------

 

 

been fully paid and satisfied, whichever occurs first, and any remaining balance
of such excess shall be promptly refunded to its payor.

SECTION 9.13  Keepwell.  Each Qualified ECP Loan Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under any Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section or
otherwise under any applicable Loan Document voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Each Qualified ECP Loan Party intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.14  Patriot Act.  Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

SECTION 9.15  Documentation Agent.  CADENCE BANK, N.A., in its capacity as
Documentation Agent, shall have no rights, powers, duties, obligations or
liabilities under this Agreement or any of the other Loan Documents, but to the
extent that for any reason any Person makes a claim against CADENCE BANK, N.A.,
in its capacity as Documentation Agent and not as Lender the indemnification
provisions in Article VIII and in Section 9.03 shall apply.

SECTION 9.16  Amendment and Restatement.  This Agreements amends and restates in
its entirety that certain Credit Agreement dated as of December 1, 2016 executed
by and among Woodforest National Bank, as administrative agent, certain lenders
therein named, and Borrower (as the same may have been amended from time to
time).

[Signature Pages Follow]

 

 



93

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

 

 

 

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Kyle Ramachandran

 

 

Kyle Ramachandran, Chief Financial Officer

 

The undersigned hereby join in this Agreement to evidence their consent to
execution by Borrower of this Agreement, to confirm that each Loan Document now
or previously executed by the undersigned in connection with the December 1,
2016 credit agreement described in Section 9.15 hereof applies and shall
continue to apply to this Agreement, and to acknowledge that without such
consent and confirmation, Lenders would not execute this Agreement.

 

SOLARIS OILFIELD SITE SERVICES OPERATING, LLC, a

 

Texas limited liability company

 

SOLARIS OILFIELD EARLY PROPERTY, LLC,

 

a Texas limited liability company

 

SOLARIS OILFIELD SITE SERVICES PERSONNEL LLC, a

 

Delaware limited liability company

 

 

 

By:

/s/ Kyle Ramachandran

 

 

Kyle Ramachandran, Chief Financial Officer

 





[Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

 

 

 

 

WOODFOREST NATIONAL BANK, individually and as

 

Administrative Agent and as Issuing Bank

 

 

 

By:

/s/ Jack Legendre

 

Name:

Jack Legendre

 

Title:

SVP

 





[Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CADENCE BANK, N.A., as a Lender and as Documentation Agent

 

 

 

 

 

By:

/s/ Tim Ashe

 

Name:

Tim Ashe

 

Title:

Assistant Vice President

 





[Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

J

 

 

 

COMMUNITYBANK OF TEXAS, N.A.

 

 

 

 

 

By:

/s/ Joe F. West

 

Name:

Joe F. West

 

Title:

SEVP

 





[Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Judith Smith

 

Name:

Judith Smith

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Szymon Ordys

 

Name:

Szymon Ordys

 

Title:

Authorized Signatory

 



[Credit Agreement Signature Page]

--------------------------------------------------------------------------------

 



ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
________________________(the “Assignor”) and _______________________ (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

 

1.                Assignor:

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

2.                Assignee:

 

 

[and is an Affiliate/Approved Fund of __________________]

 

 

3.                Borrower(s):

SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited liability company

 

 

4.                Administrative Agent:

WOODFOREST NATIONAL BANK, as the administrative agent under the Credit Agreement

 

 

5.                Credit Agreement:

The Credit Agreement dated as of January 19, 2018 among SOLARIS OILFIELD
INFRASTRUCTURE, LLC, a Delaware limited liability company, the Lenders parties
thereto, WOODFOREST NATIONAL BANK, as Administrative Agent, and the other
lenders parties thereto

 

 

 

 

 





EXHIBIT A

--------------------------------------------------------------------------------

 

 

 

6.                Assigned Interest:

 

 

Facility Assigned

Aggregate Amount of
Commitment/Loans for
all Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans1

Revolving Loan

Commitment

            $                          

 

            $                          

 

                                %

 

Advance Loan

Commitment

 

            $                          

 

 

            $                          

 

 

                                %

 

 

 

 

 

 

 

Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 





EXHIBIT A

2

--------------------------------------------------------------------------------

 

 

 

Consented to and Accepted:

 

WOODFOREST NATIONAL BANK, as Administrative

Agent and as Issuing Bank

 

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

 

Consented to:

 

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

 

 



EXHIBIT A

3

--------------------------------------------------------------------------------

 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1        Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party or their respective Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any Loan
Party or their respective Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and

EXHIBIT A

--------------------------------------------------------------------------------

 

 

Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of Texas.

 

 



EXHIBIT A

2

--------------------------------------------------------------------------------

 



COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he or she is the __________________ of
SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited liability company (the
“Borrower”), and that as such he or she is authorized to execute this
certificate on behalf of the Borrower pursuant to the Credit Agreement (the
“Agreement”) dated as of January 19, 2018, by and among Borrower, WOODFOREST
NATIONAL BANK, as Administrative Agent, and the lenders therein named; and that
a review has been made under his or her supervision with a view to determining
whether the Loan Parties have fulfilled all of their respective obligations
under the Agreement, the Notes and the other Loan Documents; and further
certifies, represents and warrants that to his or her knowledge (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a)        The financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate have been prepared in accordance
with GAAP consistently followed throughout the period indicated and fairly
present the financial condition and results of operations of the applicable
Persons as at the end of, and for, the period indicated (subject, in the case of
quarterly financial statements, to normal changes resulting from year-end
adjustments and the absence of certain footnotes).

(b)        No Default or Event of Default has occurred and is continuing at the
end of the accounting period covered by the attached financial statements,
except as set forth in a separate attachment, if any, to this Compliance
Certificate specifying the details thereof and any action taken or proposed to
be taken with respect thereto.. In this regard, the compliance with the
provisions of Sections 5.13 and 6.13 as of the effective date of the financial
statements delivered to the Administrative Agent concurrently with this
Compliance Certificate is as follows:

(i)          Section 5.13(a) – Fixed Charge Coverage Ratio

Actual

Required

 

 

               to 1.00

               1.25 to 1.00

 

(ii)         Section 5.13(b) – Senior Leverage Ratio

Actual

Required

 

 

               to 1.00

               to 1.00

 

(iii)       Section 5.13(c) – Total Leverage Ratio

Actual

Required

 

 

               to 1.00

               to 1.00

 





EXHIBIT B

--------------------------------------------------------------------------------

 

 

(iv)       Section 6.13 – Capital Expenditures

Year to Date Actual

Year to Date Permitted

 

 

$                         

$                         

 

 

 

(c) There has been no change in GAAP or in the application thereof since the
Effective Date which would reasonably be expected to affect the calculation of
the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such change on the financial statements of the
respective Loan Parties are specified on an attachment hereto.

DATED as of _____________, 20___.

 

 

 

 

 

[SIGNATURE OF AUTHORIZED OFFICER]

 

 



EXHIBIT B

2

--------------------------------------------------------------------------------

 



 

COMPLIANCE CERTIFICATE

Picture 1 [soi20171231ex10234e643001.jpg]

 

 



 

--------------------------------------------------------------------------------

 



NOTE

(Revolving Loans)

 

 

 

$                        ____________

                  Houston, Texas

                             

20         

 

FOR VALUE RECEIVED, SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited
liability company (together with permitted successors, herein
collectively called “Maker”), promises to pay to
__________________________________ (“Payee”), at the office of WOODFOREST
NATIONAL BANK, at Woodforest National Bank-Loan Operations, P.O. Box 7889, The
Woodlands, TX 77387-7889, in immediately available funds and in lawful money of
the United States of America, the principal sum of
___________________________ dollars ($___________) (or the unpaid balance of all
principal advanced against this note, if that amount is less), together with
interest on the unpaid principal balance of this note from time to time
outstanding at the rate or rates provided in that certain Credit Agreement (as
amended, supplemented, restated or replaced from time to time, the “Credit
Agreement”) dated as of January 19, 2018 among Maker, certain signatory banks
named therein (including the Payee) and WOODFOREST NATIONAL BANK, as
Administrative Agent; provided, that for the full term of this note the interest
rate produced by the aggregate of all sums paid or agreed to be paid to the
holder of this note for the use, forbearance or detention of the debt evidenced
hereby shall not exceed the Ceiling Rate. Any term defined in the Credit
Agreement which is used in this note and which is not otherwise defined in this
note shall have the meaning ascribed to it in the Credit Agreement.

 

1.        Credit Agreement; Advances; Security. This note has been issued
pursuant to the terms of the Credit Agreement, is one of the Notes referred to
in the Credit Agreement and is subject to all of the terms and provisions of the
Credit Agreement including, without limiting the generality of the foregoing,
Section 9.12 thereof, which is incorporated herein by reference as if first set
forth herein upon the execution of the Credit Agreement. Advances against this
note by Payee or other holder hereof shall be governed by the terms and
provisions of the Credit Agreement. Payee is entitled to the benefits of and
security provided for in the Credit Agreement. The unpaid principal balance of
this note at any time shall be the total of all amounts lent or advanced against
this note less the amount of all payments or permitted prepayments made on this
note and by or for the account of Maker. All loans and advances and all payments
and permitted prepayments made hereon may be endorsed by the holder of this
note on a schedule which may be attached hereto (and thereby made a part hereof
for all purposes) or otherwise recorded in the holder’s records; provided, that
any failure to make notation of (a) any advance shall not cancel, limit or
otherwise affect Maker’s obligations or any holder’s rights with respect to that
advance, or (b) any payment or permitted prepayment of principal shall
not cancel, limit or otherwise affect Maker’s entitlement to credit for that
payment as of the date received by the holder.

2.        Mandatory Payments of Principal and Interest.

(a)        Accrued and unpaid interest on the unpaid principal balance of this
note shall be due and payable as provided in the Credit Agreement.

(b)        On the Revolving Maturity Date, the entire unpaid principal balance
of this note and all accrued and unpaid interest on the unpaid principal balance
of this note shall be finally due and payable.

(c)        All payments hereon made pursuant to this paragraph shall be applied
first to accrued interest, the balance to principal.



EXHIBIT C-1

 

--------------------------------------------------------------------------------

 

 

(d)        If any payment provided for in this note shall become due on a day
other than a Business Day, such payment may be made on the next succeeding
Business Day (unless the

result of such extension of time would be to extend the date for such payment
into another calendar month or beyond the Revolving Maturity Date, and in either
such event such payment shall be made on the Business Day immediately preceding
the day on which such payment would otherwise have been due), and such extension
of time shall in such case be included in the computation of interest on this
note.

(e)        The Credit Agreement provides for required prepayments of the
indebtedness evidenced hereby upon terms and conditions specified therein.

3.        Default. The Credit Agreement provides for the acceleration of the
maturity of this note and other rights and remedies upon the occurrence of
certain events specified therein.

4.        Waivers by Maker and Others. Except to the extent, if any, that notice
of default is expressly required herein or in any of the other Loan Documents,
Maker and any and all comakers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and reextended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

5.        Paragraph Headings. Paragraph headings appearing in this note are
for convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

6.        Choice of Law.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES
OF AMERICA FROM TIME TO TIME IN EFFECT.

7.        Successors and Assigns. This note and all the covenants and
agreements contained herein shall be binding upon, and shall inure to the
benefit of, the respective legal representatives, heirs, successors and
permitted assigns of Maker and Payee.

8.        Records of Payments. The records of Payee shall be prima facie
evidence of the amounts owing on this note.

9.        Severability. If any provision of this note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this note shall not be
affected thereby, and this note shall be liberally construed so as to carry out
the intent of the parties to it.

10.      Revolving Loan. Subject to the terms and provisions of the Credit
Agreement, Maker may use all or any part of the credit provided to be evidenced
by this note at any time before the Revolving Maturity Date. Maker may borrow,
repay and reborrow hereunder, and except as set forth in the Credit Agreement
there is no limitation on the number of advances made hereunder.



EXHIBIT C-1

2

--------------------------------------------------------------------------------

 

 

11.      Business Loans. Maker warrants and represents to Payee and all other
holders of this note that all loans evidenced by this note are and will be for
business, commercial, investment or other similar purpose and not primarily for
personal, family, household or agricultural use, as such terms are used in the
Texas Finance Code.

 

 

 

 

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

 



EXHIBIT C-1

3

--------------------------------------------------------------------------------

 



NOTE

(Advance Loans)

 

 

 

 

$                        ____________

                  Houston, Texas

                             

20         

 

FOR VALUE RECEIVED, SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware limited
liability company (together with permitted successors, herein
collectively called “Maker”), promises to pay to
__________________________________ (“Payee”), at the office of WOODFOREST
NATIONAL BANK, at Woodforest National Bank-Loan Operations, P.O. Box 7889, The
Woodlands, TX 77387-7889, in immediately available funds and in lawful money of
the United States of America, the principal sum of
___________________________ dollars ($___________) (or the unpaid balance of all
principal advanced against this note, if that amount is less), together with
interest on the unpaid principal balance of this note from time to time
outstanding at the rate or rates provided in that certain Credit Agreement (as
amended, supplemented, restated or replaced from time to time, the “Credit
Agreement”) dated as of January 19, 2018 among Maker, certain signatory banks
named therein (including the Payee) and WOODFOREST NATIONAL BANK, as
Administrative Agent; provided, that for the full term of this note the interest
rate produced by the aggregate of all sums paid or agreed to be paid to the
holder of this note for the use, forbearance or detention of the debt evidenced
hereby shall not exceed the Ceiling Rate. Any term defined in the Credit
Agreement which is used in this note and which is not otherwise defined in this
note shall have the meaning ascribed to it in the Credit Agreement.

1.      Credit Agreement; Advances; Security. This note has been issued pursuant
to the terms of the Credit Agreement, is one of the Notes referred to in the
Credit Agreement and is subject to all of the terms and provisions of the Credit
Agreement including, without limiting the generality of the foregoing, Section
9.12 thereof, which is incorporated herein by reference as if first set forth
herein upon the execution of the Credit Agreement. Advances against this note
by Payee or other holder hereof shall be governed by the terms and provisions of
the Credit Agreement. Payee is entitled to the benefits of and security provided
for in the Credit Agreement. The unpaid principal balance of this note at any
time shall be the total of all amounts lent or advanced against this note less
the amount of all payments or permitted prepayments made on this note and by or
for the account of Maker. All loans and advances and all payments and permitted
prepayments made hereon may be endorsed by the holder of this note on a schedule
which may be attached hereto (and thereby made a part hereof for all purposes)
or otherwise recorded in the holder’s records; provided, that any failure to
make notation of (a) any advance shall not cancel, limit or otherwise affect
Maker’s obligations or any holder’s rights with respect to that advance, or (b)
any payment or permitted prepayment of principal shall not cancel, limit or
otherwise affect Maker’s entitlement to credit for that payment as of the
date received by the holder.

2.        Mandatory Payments of Principal and Interest.

(a)      Accrued and unpaid interest on the unpaid principal balance of this
note shall be due and payable as provided in the Credit Agreement.

(b)      Section 2.09(a) of the Credit Agreement provides for periodic
installments of principal which shall be due and payable on this note. On the
Advance Loan Maturity Date, the entire unpaid principal balance of this note and
all accrued and unpaid interest on the unpaid

principal balance of this note shall be finally due and payable.

(c)       All payments hereon made pursuant to this paragraph shall be applied
first to accrued interest, the balance to principal.



EXHIBIT C-2

 

--------------------------------------------------------------------------------

 

 

(d)      If any payment provided for in this note shall become due on a day
other than a Business Day, such payment may be made on the next succeeding
Business Day (unless the result of such extension of time would be to extend the
date for such payment into another calendar month or beyond the Advance Loan
Maturity Date, and in either such event such payment shall be made on the
Business Day immediately preceding the day on which such payment would otherwise
have been due), and such extension of time shall in such case be included in the
computation of interest on this note.

(e)      The Credit Agreement provides for required prepayments of the
indebtedness evidenced hereby upon terms and conditions specified therein.

3.      Default. The Credit Agreement provides for the acceleration of the
maturity of this note and other rights and remedies upon the occurrence of
certain events specified therein.

4.      Waivers by Maker and Others. Except to the extent, if any, that notice
of default is expressly required herein or in any of the other Loan Documents,
Maker and any and all comakers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and reextended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

5.      Paragraph Headings. Paragraph headings appearing in this note are
for convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

6.      Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES
OF AMERICA FROM TIME TO TIME IN EFFECT.

7.      Successors and Assigns. This note and all the covenants and
agreements contained herein shall be binding upon, and shall inure to the
benefit of, the respective legal representatives, heirs, successors and
permitted assigns of Maker and Payee. 

8.      Records of Payments. The records of Payee shall be prima facie evidence
of the amounts owing on this note.

9.      Severability. If any provision of this note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this note shall not be
affected thereby, and this note shall be liberally construed so as to carry out
the intent of the parties to it.

10.    Business Loans. Maker warrants and represents to Payee and all other
holders of this note that all loans evidenced by this note are and will be for
business, commercial, investment or other similar purpose and not primarily for
personal, family, household or agricultural use, as such terms are used in the
Texas Finance Code.



EXHIBIT C-2

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

SOLARIS OILFIELD INFRASTRUCTURE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:                                                       

 

Name:                                                       

 

Title:                                                      

 

 

 

 



EXHIBIT C-2

3

--------------------------------------------------------------------------------

 



BORROWING BASE CERTIFICATE

The undersigned hereby certifies that he or she is the
____________________________ of SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company (the “Borrower”), and that as such he or she is
authorized to execute this Borrowing Base Certificate on behalf of the Borrower
pursuant to the Credit Agreement (as it may be amended, supplemented or restated
from time to time, the “Credit Agreement”) dated as of January 19, 2018, by and
among the Borrower, WOODFOREST NATIONAL BANK, as Administrative Agent, and the
Lenders therein named. The undersigned further certifies, represents
and warrants that (i) Schedule 1 attached hereto sets forth a detailed
calculation of Eligible Accounts, Eligible Inventory and the Borrowing Base, and
(ii) to his or her knowledge, after due inquiry, that Schedule 1 has been duly
completed and is true and correct in all material respects: 

Terms used herein with their initial letters capitalized which are not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

Dated ________________, 20____.

 

 

 

 

 

[SIGNATURE OF AUTHORIZED OFFICER]

 

 



EXHIBIT D

 

--------------------------------------------------------------------------------

 



Borrowing Base Certificate

Picture 3 [soi20171231ex10234e643002.jpg]

 

 



 

 

--------------------------------------------------------------------------------

 



 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 19,
2018 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders named therein, and
WOODFOREST NATIONAL BANK, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the Code,
and (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year
in which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: ______________, 201____

 

 



EXHIBIT E-1

to Credit Agreement

--------------------------------------------------------------------------------

 



U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 19,
2018 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders named therein, and
WOODFOREST NATIONAL BANK, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Lender with a certificate
of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: _______________, 201____

 

 



EXHIBIT E-2

to Credit Agreement

--------------------------------------------------------------------------------

 



U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 19,
2018 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders named therein, and
WOODFOREST NATIONAL BANK, as Administrative Agent. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or IRS Form W-8BEN from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: ______________, 201____

 

 



EXHIBIT E-3

to Credit Agreement

--------------------------------------------------------------------------------

 



U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of January 19,
2018 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among SOLARIS OILFIELD INFRASTRUCTURE, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders named therein, and
WOODFOREST NATIONAL BANK, as Administrative Agent. 

Pursuant to the provisions of Section 2.16 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to
this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or IRS Form W-8BEN from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: ______________, 201____

 

 



EXHIBIT E-4

to Credit Agreement

--------------------------------------------------------------------------------

 

 

Schedule 2.01A

Commitments

Lender

Revolving
Commitments

Advance Loan
Commitments

 

 

 

WOODFOREST NATIONAL BANK

$7,142,857.14

$17,857,142.86

 

 

 

CADENCE BANK, N.A.

$5,714,285.71

$14,285,714.29

 

 

 

COMMUNITYBANK OF TEXAS, N.A.

$5,714,285.71

$14,285,714.29

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$1,428,571.44

$3,571,428.56

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2.01B

Letter of Credit Commitment

$5,000,000





 

--------------------------------------------------------------------------------

 

 

Schedule 3.12

Subsidiaries

Solaris Oilfield Early Property, LLC, a Texas limited liability company

Solaris Oilfield Site Services Operating, LLC, a Texas limited liability company

Solaris Oilfield Site Services Personnel LLC, a Delaware limited liability
company

Solaris Logistics, LLC, a Delaware limited liability company

Solaris Oilfield Technologies, LLC, a Delaware limited liability company

Immaterial Subsidiaries

Solaris Transportation, LLC, a Delaware limited liability company





 

--------------------------------------------------------------------------------

 

 

Schedule 6.01

Existing Indebtedness

1.         Capital lease of land and building at Early, Texas manufacturing
facility - $210,592  balance at January 19, 2018.

2.         Indebtedness related to that certain Guaranty of Lease Agreement
dated as of November 3, 2016 made by Solaris Oilfield Infrastructure, LLC, as
guarantor, in favor of Blex Exchange II LP, as Landlord, under that certain
Lease Agreement dated November 3, 2016 among such landlord and Solaris Energy
Management, LLC, as tenant.

3.         Indebtedness related to that certain Guaranty of Lease Agreement
dated as of January 9, 2018 made by Solaris Oilfield Infrastructure, LLC, as
guarantor, in favor of Blex Exchange II LP, as Landlord, under that certain
Lease Agreement dated January 9, 2018 among such landlord and Solaris Energy
Management, LLC, as tenant.

4.         Indebtedness related to that certain Commercial Ground Lease dated as
of June 8, 2017 entered into by Ironhide, Inc., as lessee, and Commissioners of
the Land Office of the State of Oklahoma Trustees of the Land Office Trust, as
lessor, and assigned to Solaris Oilfield Infrastructure, LLC by Ironhide, Inc.
pursuant to that certain Assignment of Oklahoma School Land Long Term Commercial
Lease, dated as of July 25, 2017.

5.         Indebtedness related to that certain Commercial Lease in Monahans,
Texas, commencing on November 1, 2017 and ending on October 31, 2010 entered
into by Solaris Oilfield Infrastructure, LLC, as tenant, and Steeple O
Development, LP, as landlord.





 

--------------------------------------------------------------------------------

 

 

Schedule 6.02

Existing Liens

1.         Lien related to capital lease of land and building at Early, Texas
manufacturing facility - $210,592 balance at January 19, 2018.

 





 

--------------------------------------------------------------------------------

 

 

Schedule 6.04

Existing Investments

$25,274 Certificate of Deposit with Wells Fargo Account #9905084845

$50,325 Certificate of Deposit with Wells Fargo Account #9593401988

$75,178 Certificate of Deposit with Wells Fargo Accounting #8214091574

 

--------------------------------------------------------------------------------